Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 1 of 95



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  ANGEL BAKOV, and KINAYA HEWLETT,                )
  individually and on behalf of all others        )
  similarly situated,                             ) Case No. ____________________
                                                  )
                               Plaintiffs,        )
                v.                                )
                                                  )      CLASS ACTION COMPLAINT
  CONSOLIDATED TRAVEL HOLDINGS                    )
  GROUP, INC., a Florida corporation, JAMES       )       JURY TRIAL DEMANDED
  H. VERRILLO, an individual, DANIEL E.           )
  LAMBERT, an individual, JENNIFER                )
  POOLE, an individual, DONNA HIGGINS,            )
  an individual, THE MARKETING SOURCE,            )
  INC., a Florida corporation, VANCE L.           )
  VOGEL, SUN BRIDGE SYSTEMS, LLC, a               )
  Florida corporation, and CLIFFORD               )
  ALBRIGHT, an individual,                        )
                                                  )
                               Defendants.        )
                                                  )

         Plaintiffs Angel Bakov and Kinaya Hewlett bring this Class Action Complaint against

  Defendants Consolidated Travel Holdings Group, Inc., James H. Verrillo, Daniel E. Lambert,

  Jennifer Poole, and Donna Higgins, The Marketing Source, Inc., Vance L. Vogel, Sun Bridge

  Systems, LLC, Clifford Albright on behalf of themselves and all others similarly situated, and

  allege upon personal knowledge as to themselves and their own experiences, upon record and

  testimonial evidence, upon investigation of counsel, and, as to other matters, upon information

  and belief:

  I.     INTRODUCTION

         1.     Defendants authorized, directed, or participated in a call center located in India

  making robocalls to millions of people around the U.S. offering a “free cruise.” Those calls were

  all made using “prerecorded voice,” within the meaning of the Telephone Consumer Protection




                                                 1
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 2 of 95



  Act, 47 U.S.C. § 227 (“TCPA”), and without the express written consent of the people answering

  those calls. Defendants’ thus violated the TCPA on a massive scale.

  II.     JURISDICTION AND VENUE

          2.      The Court has original jurisdiction of this action because Plaintiffs’ claim arises

  under laws of the United States. See 28 U.S.C. § 1331. The Court also has original jurisdiction of

  this action because the matter in controversy exceeds the sum or value of $75,000, exclusive of

  interest and costs, and is between citizens of different States. See 28 U.S.C. § 1332(a)(1).

  Plaintiffs are citizens of Illinois and California and Defendants are all citizens of Florida.

          3.      The Court has personal jurisdiction over Defendants because they are all

  operating, conducting, engaging in, or carrying on a business or business venture in this state or

  have an office or agency in this state. Fla. Stat. Ann. § 48.193(1)(a)(1). The Court also has

  personal jurisdiction over Defendants because they all have engaged in substantial and not

  isolated activity within this state. Fla. Stat. Ann. § 48.193(2).

          4.      Venue is proper in this District because all Defendants reside in the State and

  some or all the Defendants reside within this district. See 28 U.S.C. § 1391(b)(1). Venue is also

  proper in this District because a substantial part of the events or omissions giving rise to the

  claim occurred here. See 28 U.S.C. § 1339(b)(2).

  III.    PLAINTIFFS

          A.      Angel Bakov

          5.      Plaintiff Angel Bakov is an individual domiciled in Cook County, Illinois and a

  citizen of the State of Illinois.




                                                     2
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 3 of 95



         6.      Defendants’ Indian call center operator, Virtual Voice Technologies Pvt. Ltd.

  (“Virtual Voice”) called Mr. Bakov March 26, 2015, March 27, 2015, April 17, 2015, April 27,

  2015, and—after filing the initial complaint in the Illinois Class Action—June 17, 2015.

         7.      Mr. Bakov answered several of these calls from Virtual Voice, including the call

  in June 2015, and, when he did, he heard “Hi, this is Jennifer with Holiday Cruise Line on a

  recorded line. Can you hear me okay?”

         8.      Mr. Bakov never consented to receiving these calls.

         9.      These calls annoyed and frustrated Mr. Bakov.

         B.      Kinaya Hewlett

         10.     Plaintiff Kinaya Hewlett is an individual domiciled in Sacramento County,

  California and a citizen of the State of California.

         11.     Virtual Voice called Ms. Hewlett on January 22, 2015, January 24, 2015, January

  27, 2015, March 8, 2016, and March 14, 2016.

         12.     Ms. Hewlett answered the calls she received from Virtual Voice in March 2016

  and, when she did, heard a prerecorded voice say, “Hi, this is Jennifer with Holiday Cruise Line

  on a recorded line. Can you hear me okay?”

         13.     Ms. Hewlett never consented to receiving these calls.

         14.     These calls annoyed and frustrated Ms. Hewlett.

  IV.    DEFENDANTS

         A.      Consolidated Travel Holdings Group, Inc.

         15.     Consolidated Travel Holdings Group (“Consolidated Holdings”) is a Florida

  corporation with its principal place of business at 100 W. Cypress Creek Road, Suite 640, Fort

  Lauderdale, Florida 33309.




                                                    3
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 4 of 95



         16.     Consolidated Holdings wholly owns non-party Consolidated World Travel, Inc.

  (“Consolidated Travel”) and Caribbean Cruise Line, Inc. (“Caribbean”). Consolidated Travel is a

  defendant in a related class, described below. Partial summary judgment was entered against

  Caribbean in an unrelated TCPA class action, which has since settled.

         B.      James H. Verrillo

         17.     Mr. Verrillo is an individual domiciled at 88987 Old Highway, Tavernier, Florida

  33070-4008 and a citizen of the State of Florida.

         18.     Mr. Verrillo owns or controls, or has owned or controlled, numerous businesses in

  the marketing and hospitality industries, including Consolidated Holdings, Consolidated Travel,

  and Caribbean.

         19.     During the relevant time, Consolidated Holdings had two directors. Mr. Verrillo

  was one of them.

         20.     Mr. Verrillo ran the operations of Consolidated Travel, oversaw all its

  departments (including marketing, fulfillment, and customer service), determined salaries for

  higher-ranking employees, and, together with Mr. Lambert, made the decision to wind down its

  U.S. operations in March 2016.

         21.     Mr. Verrillo authorized the illegal telemarketing campaign at issue in this lawsuit

  by, among other things, authorizing payments to Virtual Voice and others and receiving

  reporting regarding call volume and other similar matters.

         22.     Since he has been involved in telemarketing for years, has been the subject of

  multiple government investigations regarding the illegality of his telemarketing activities, has

  entered multiple settlement agreements with State Attorneys General barring him from engaging

  in conduct at issue in this case, has been named as a defendant in numerous private lawsuits




                                                  4
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 5 of 95



  alleging TCPA violations, and has had judgment for TCPA violations entered against a company

  he owns or controls (Caribbean), Mr. Verrillo’s failure to comply with the law was intentional or

  represents a gross failure on his part.

          C.     Daniel E. Lambert

          23.    Mr. Lambert is an individual domiciled at 100 W Cypress Creek Rd, Suite 640,

  Fort Lauderdale, Florida 33309-2181 and a citizen of the State of Florida.

          24.    Mr. Lambert owns or controls, or has owned or controlled, numerous businesses

  in the marketing and hospitality industries, including Consolidated Holdings, Consolidated

  Travel, and Caribbean.

          25.    During the relevant time, Consolidated Holdings had two directors. Mr. Lambert

  was one of them.

          26.    Mr. Lambert ran the operations of Consolidated Travel, oversaw all departments

  (including marketing, fulfillment, and customer service), determined salaries for higher-ranking

  employees, and, together with Mr. Verrillo, decided to wind down its U.S. operations in March

  2016.

          27.    Mr. Lambert authorized the illegal telemarketing campaign at issue in this lawsuit

  by, among other things, authorizing the agreement between Consolidated Travel and Virtual

  Voice and receiving reporting regarding call volume and other similar matters.

          28.    Since he has been involved in telemarketing for years, has been the subject of

  multiple government investigations regarding the illegality of his telemarketing activities, has

  entered multiple settlement agreements with State Attorneys General barring him from engaging

  in conduct at issue in this case, has been named as a defendant in numerous private lawsuits

  alleging TCPA violations, and has had judgment for TCPA violations entered against a company




                                                  5
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 6 of 95



  he owns or controls (Caribbean), Mr. Lambert’s failure to comply with the law was intentional or

  represents a gross failure on his part.

         D.      Jennifer Poole

         29.     Defendant Jennifer Poole is an individual domiciled at 6762 NW 70th Avenue,

  Tamarac, Florida 33321 and a citizen of the State of Florida.

         30.     During the Class Period, Ms. Poole was President and Director of Marketing for

  Consolidated Travel.

         31.     Ms. Poole participated in the illegal telemarketing campaign at issue in this

  lawsuit by, among other things, testing the use of prerecorded voice in telemarketing calls,

  revising and approving the script used to create the prerecorded voice files VVT used,

  controlling the flow of calls transferred by VVT to CWT and its affiliates’ call centers in the

  U.S., providing various forms of day-to-day oversight or support for the campaign, and receiving

  and analyzing reporting regarding call volume and other similar matters.

         32.     Since she has been involved in telemarketing for years, has been employed by

  companies that were the subject of multiple government investigations regarding the illegality of

  those companies’ telemarketing activities, and has been named as a defendant in numerous

  private lawsuits alleging TCPA violations, Ms. Poole’s failure to comply with the law was

  intentional or represents a gross failure on her part.

         E.      Donna Higgins

         33.     Ms. Higgins is an individual domiciled at 5371 NE 17th Terrace, Fort Lauderdale,

  Florida 33334 and a citizen of the State of Florida.

         34.     During the Class Period, Ms. Higgins was the President and Marketing Manager

  of Consolidated Travel.




                                                    6
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 7 of 95



         35.        Ms. Higgins authorized and participated in the illegal telemarketing campaign at

  issue in this lawsuit by, among other things, executing agreements with Virtual Voice, The

  Marketing Source, Inc., and Media Monitors, Inc., coordinating quality control work for the

  campaign, interacting with call centers, monitoring the compliance with “Do Not Call” requests,

  and receiving and analyzing reporting regarding call volume and other similar matters.

         36.        Since she has been involved in telemarketing for years and has been employed by

  companies that were the subject of multiple government investigations regarding the illegality of

  those companies’ telemarketing activities, Ms. Higgins’ failure to comply with the law was

  intentional or represents a gross failure on her part.

         F.         The Marketing Source, Inc.

         37.        The Marketing Source, Inc. is a Florida corporation with its principal place of

  business at 16332 Gulf Blvd, No. 2A, Redington Beach, FL 33708.

         38.        For a part of the Class Period, The Marketing Source interacted with Virtual

  Voice, it provided quality control services with respect to the illegal telemarketing campaign at

  issue in this action, it had complete access to the telemarketing software and underlying systems

  Virtual Voice call center agents used to make calls for the campaign, it trained Virtual Voice call

  center agents to make those calls, it monitored the calls Virtual Voice agents made, it accessed

  and listened to audio recordings of those calls, it communicated with and provided reporting to

  Virtual Voice regarding the performance of its agents, and it communicated with and provided

  reporting to Consolidated Travel regarding the performance of Virtual Voice agents and other

  matters related to the campaign. Consolidated Travel paid The Marketing Source to provide

  these services.




                                                    7
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 8 of 95



         G.      Vance L. Vogel

         39.     Mr. Vogel in an individual domiciled at 17745 Gulf Boulevard, Reddington

  Shores, Florida 33708 and a citizen of the State of Florida.

         40.     Mr. Vogel is the sole owner of The Marketing Source. Mr. Vogel was also the

  sole of owner of Media Monitors, Inc., which was also a Florida corporation, shared an address

  with The Marketing Source, and provided Consolidated Travel with the same services The

  Marketing Source provided. However, Media Monitors has since been dissolved.

         41.     Mr. Vogel authorized and participated in the illegal telemarketing campaign at

  issue in this lawsuit by, among other things, providing quality control services with respect to the

  illegal telemarketing campaign at issue in this action, accessing the telemarketing software and

  underlying systems Virtual Voice call center agents used to make calls for the campaign, training

  Virtual Voice call center agents to make those calls, monitoring the calls Virtual Voice agents

  made, accessing and listening to audio recordings of those calls, communicating with and

  providing reporting to Virtual Voice regarding the performance of its agents, and communicating

  with and providing reporting to Consolidated Travel regarding the performance of Virtual Voice

  agents and other matters related to the campaign.

         42.     Since he has been involved in telemarketing for years, has been the subject of

  multiple government investigations regarding the illegality of his marketing activities, and has

  entered multiple settlement agreements with State Attorneys General barring him from engaging

  in certain conduct at issue in this case, Mr. Lambert’s failure to comply with the law was

  intentional or represents a gross failure on his part.




                                                     8
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 9 of 95



         H.      Sun Bridge Systems, LLC

         43.     Sun Bridge Systems, LLC (“Sun Bridge”) is a Florida limited liability company

  with its principal place of business at 518 Lakewood Drive, Oldsmar, Florida 34677.

         44.     During the Class Period, Sun Bridge interacted with Virtual Voice, it provided

  Virtual Voice with the telemarketing software it used to conduct the illegal telemarketing

  campaign at issue in this action, it provided Virtual Voice multiple logins per agent, it provided

  support services related to use of that software, it had complete access to that software and

  underlying systems, it trained Virtual Voice call center agents to make those calls, and it

  communicated with and provided reporting to Consolidated Travel regarding the performance of

  Virtual Voice agents and other matters related to the campaign. Consolidated Travel paid Sun

  Bridge to provide these services.

         I.      Clifford Albright

         45.     Mr. Albright is an individual domiciled at 518 Lakewood Drive, Oldsmar, Florida

  34677 and a citizen of the State of Florida.

         46.     Mr. Albright is the sole owner of Sun Bridge and singlehandedly developed and

  coded the telemarketing software Virtual Voice used to conduct the illegal telemarketing

  campaign at issue in this action.

         47.     During the Class Period, Mr. Albright interacted with Virtual Voice, he provided

  Virtual Voice with the telemarketing software it used to make outbound telemarketing calls, he

  rented the server space in Tampa, Florida that hosted this software, he provided Virtual Voice

  multiple logins per agent for use of that software, he provided support services related to use of

  that software, he had complete access to that software and underlying systems, he trained Virtual

  Voice call center agents to make those calls, and he communicated with and provided reporting




                                                  9
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 10 of 95



   to Consolidated Travel regarding the performance of Virtual Voice agents and other matters

   related to the campaign.

          48.     Since he has been involved in telemarketing for years, Mr. Albright’s failure to

   comply with the law was intentional or represents a gross failure on his part.

   V.     THE ILLINOIS CLASS ACTION

          49.     Plaintiffs Bakov and Hewlett are court-appointed class representatives in Bakov,

   et al. v. Consolidated World Travel, Inc. (d/b/a Holiday Cruise Line), No. 15-cv-2980 (N.D. Ill.)

   (the “Illinois Class Action”), currently pending before Hon. Harry D. Leinenweber, U.S.D.J.

          50.     The Class Judge Leinenweber certified is defined as Illinois residents (1) who

   Virtual Voice Technologies called from December 29, 2014 through March 20, 2016, to market

   a cruise aboard the Grand Celebration cruise liner sold by Consolidated Travel, and (2) who

   answered such calls. See Exhibit A at 10, 36–40, 62 (Memorandum Opinion and Order, dated

   Mar. 21, 2019).

          51.     In the Illinois Class Action, Plaintiffs are pursuing a single claim against

   Consolidated Travel for violations of the TCPA.

          52.     This lawsuit asserts the same claim on behalf of the same Class against additional

   parties who authorized, directed, or participated in the illegal telemarketing campaign at issue in

   the Illinois Class Action.

          53.     Some of the Defendants were named in the Illinois Class Action but later

   dismissed for lack of jurisdiction. (While Plaintiffs’ cases were consolidated in Illinois, where

   Mr. Bakov resides, Consolidated Travel and Defendants all reside within the District or are

   otherwise subject to this Court’s jurisdiction.) Those Defendants are Consolidated Holdings,

   Mr. Verrillo, Mr. Lambert, Ms. Poole, and Ms. Higgins. These Defendants each own or control




                                                   10
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 11 of 95



   Consolidated Travel or were employed by Consolidated Travel during the relevant time period.

   See Exhibit B at 2–7 (Memorandum Opinion and Order, dated Aug. 4, 2016).

          54.     The other Defendants are The Marketing Source, Mr. Vogel, Sun Bridge, and

   Mr. Albright. They are also each affiliated with Consolidated Travel but did not become known

   to Plaintiffs until the discovery phase of the Illinois Class Action.

          55.     Plaintiffs allege that all the Defendants named herein, together with Consolidated

   Travel, are jointly and severally liable for violations of the TCPA.

   VI.    FACTUAL ALLEGATIONS

          A.      The Illegal Telemarketing Campaign

          56.     Consolidated Travel promotes vacation packages by mail, direct dial telephone

   calls, telephone call transfers, television, and radio for the purpose of selling vacation packages

   over the phone. The vacation package at issue here is a “free” two-night cruise for two aboard

   the Grand Celebration cruise liner sold for the cost of “port fees.” (the “Grand Celebration

   Vacation Package”).

          57.     Consolidated Travel hired Virtual Voice, an Indian company, on a commission

   basis to help market and sell the Grand Celebration Vacation Package. From December 29, 2014,

   through March 20, 2016 (the “Class Period”), Virtual Voice called millions of people in the U.S.

   to offer anybody who was interested “a free cruise simply to show you a great time.” Of those

   millions, hundreds of thousands are Class members.

          58.     Virtual Voice was Consolidated Travel’s agent in making phone calls to Plaintiffs

   and class members. Consolidated Travel conferred upon Virtual Voice express, implied, and

   apparent authority to market its “free cruise” product, make phone calls to class members, and

   violate the TCPA.




                                                     11
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 12 of 95



          59.     These calls all began with the same innocuous introduction: “Hi, this is Jennifer

   with Holiday Cruise Line on a recorded line. Can you hear me okay?” (Consolidated Travel was

   doing business during the Class Period as Holiday Cruise Line.) There was, however, no

   “Jennifer.” The people who answered these calls were listening to a recording of a professional

   voice actor reading from a script approved by Consolidated Travel.

          60.     Nor was Consolidated Travel out to give anyone a “free cruise.” What

   Consolidated Travel wanted was to “upsell” the people who received Virtual Voice’s calls on

   bigger vacation packages that ran a thousand dollars or more.

          61.     The prerecorded voice prompts that Consolidated Travel approved were

   misleading in several other respects. For example, the prompts stated or indicated that the person

   receiving the call was a winner or had been selected, or was otherwise being included in a select

   group, to receive a “free cruise.” That was not true. Consolidated Travel was willing to and did

   sell the Grand Celebration Vacation Package to anyone over 18 with access to a credit or debit

   card. The prompts stated that the Grand Celebration Vacation Package was “free.” That was also

   untrue. Consolidated Travel charged, at minimum, $118 in “port fees.” The prompts stated that

   the purpose of the telemarketing call was to generate word of mouth advertising. That was

   untrue. This telemarketing campaign was not intended to and in fact did not generate any word

   of mouth advertising.

          62.     To make these misleading sales calls, Virtual Voice call centers used a type of

   “soundboard” telemarketing technology called Virtual Voice Technology software (“VVT

   Software”) to play prerecorded voice prompts that were scripted and recorded beforehand.




                                                  12
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 13 of 95



          63.     Use of prerecorded voice was important to Consolidated Travel. While Virtual

   Voice agents generally spoke English as a second language and thus spoke with a noticeable

   Indian accent, scripted audio files could be recorded accent-free.

          64.     Virtual Voice agents accessed the VVT Software like any other website. After

   navigating to the site and logging in with a username and password, Virtual Voice agents gained

   access to a main screen from which they could make and transfer calls. This software was

   designed to be “idiot proof.” There was a dial next button onscreen and, next to that, dozens of

   voice prompt buttons. Clicking the dial next button would begin a call. Clicking a voice prompt

   button would play a corresponding prerecorded voice file.

          65.     Virtual Voice agents could choose between forty-seven different voice messages

   on the main screen. The messages vary from an initial greeting (“Hi, this is Jennifer . . .”) to

   inquiring about the caller’s interest (“. . . wouldn’t you be interested in a free cruise to the

   Bahamas?”) to completing a final transfer to CWT (“This looks really good. Congratulations you

   do qualify for the free cruise . . . But I just want to tell you that there is nothing like a cruise to

   the Bahamas. So I am going to place you on a brief hold to connect you to the cruise

   specialist.”). The messages also include basic interjections (“Hold on” and “could you repeat

   that?”) and other discrete disclosures (“you should know that I’m not selling anything,” “I’m a

   real person,” and “I’m assisted by prerecorded audio.”).

          66.     When a call was answered, Virtual Voice agents were required to play the first

   prerecorded prompt (“Hi, this is Jennifer with Holiday Cruise Line . . .”). Virtual Voice agents

   played this prompt on every call made to class members.




                                                     13
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 14 of 95



           67.      Virtual Voice agents were instructed to click on these various prompts to generate

   interest in the Grand Celebration Vacation Package, to get these potential customers qualified,

   and then to transfer the calls to Consolidated Travel and its affiliates’ call centers in the U.S.

           68.      Virtual Voice agents made multiple calls simultaneously by logging into two

   different computers at the same time and by wearing two headsets.

           69.      Virtual Voice agents did not use their own voices to speak with consumers

   because they were not authorized to deviate from the preapproved script.

           70.      No one consented to receiving calls from Consolidated Travel, Virtual Voice, or

   any of the Defendants.

           71.      By making such unwanted calls, Defendants caused Plaintiffs and each of the

   Class members actual harm, including the aggravation and nuisance that necessarily

   accompanies the receipt of unsolicited calls, and the monies paid to their carriers for the receipt

   of such calls.

           72.      To redress these injuries, Plaintiffs seek an award of statutory damages to

   Plaintiffs and the Class under the TCPA, and an order trebling such award of statutory damages,

   together with costs and reasonable attorneys’ fees.

           B.       Consolidated Holdings Is The Alter Ego Of Consolidated Travel

           73.      Consolidated Holdings does not observe corporate formalities with its

   subsidiaries, Consolidated Travel and Caribbean.

           74.      Consolidated Holdings and Consolidated Travel share and comingle assets.

   Consolidated Travel employees, including Ms. Poole and Ms. Higgins, received compensation

   for their work as employees or Consolidated Travel from Caribbean.




                                                     14
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 15 of 95



          75.     Consolidated Holdings directed Consolidated Tavel employees to use the same

   office space and other assets of Caribbean. When Mr. Verrillo and Mr. Lambert decided to end

   their telemarketing campaign activities through Caribbean, they started up a new one through

   Consolidated Travel. The Consolidated Travel campaign—the one at issue in this action—was

   staffed by the same personnel, working in the same office, sitting at the same desks, and using

   the same telephone numbers as had been used for the Caribbean campaign.

          C.      Consolidated Travel Did Not Observe Corporate Formalities

          76.     There was a complete failure to observe corporate formalities at Consolidated

   Travel. Ms. Poole has testified that she was named “President” of Consolidated Travel but had

   no idea whether she was ever actually elected to this position or what her duties were. She also

   testified she could not recall ever attending a single board meeting. She was never shown

   Consolidated Travel’s finances.

          D.      Verrillo And Lambert Used Consolidated Travel For An Improper Purpose

          77.     Mr. Verrillo and Mr. Lambert have a history of engaging in wrongful

   telemarketing activities, including those owned by Consolidated Holdings, and then dissolving

   such companies after they incur liability.

          78.     For example, in 1999, Mr. Verrillo and Mr. Lambert were named in lawsuits filed

   by Attorneys Generals of 18 states, including Illinois, for unfair and deceptive practices related

   to the marketing and sale of cruises. The Court entered a Final Judgment And Consent Decree as

   to Mr. Verrillo, Mr. Lambert, and their companies. Under the Final Judgment, Mr. Verrillo and

   Mr. Lambert agreed that they were permanently enjoined in Illinois from, among other things,

   “Representing to any consumer, directly or by implication, that the consumer is a ‘winner’ or

   that the consumer has been ‘selected’ or is otherwise being included in a select group for receipt




                                                  15
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 16 of 95



   of a prize or opportunity unless that is, in fact, true . . . when, in fact, the enterprise is a

   promotional scheme designed to make contact with prospective customers, and all . . . of those

   ‘entering’ receive the same ‘prize.’”

          79.     In 2008, the Florida Attorney General commenced an action against another

   company owned by Mr. Verrillo and Mr. Lambert, Imperial Majesty Cruise Line, LLC

   (“Imperial”) for misleading telemarketing or advertising practices. See State of Florida v.

   Imperial Majesty Cruise Line, LLC, No. 08-54154(18) (Fla. Cir. Ct.). On November 17, 2010, a

   Florida judge banned Imperial from charging fees above the advertised fare and ordered the

   company to pay $16 million in fines and restitution. Three years prior to that order, however, Mr.

   Verrillo and Mr. Lambert had already dissolved Imperial. As a result, Majesty, Mr. Verrillo, and

   Mr. Lambert avoided paying that amount.

          80.     Consolidated Holdings, Mr. Verrillo, and Mr. Lambert have also been the subject

   of a federal investigation. On March 3, 2015, the Federal Trade Commission, along with ten state

   attorneys general, commenced an action against a Caribbean for violations of the Telemarketing

   Act and the FTC’s Telemarketing Sales Rules. See FTC et al. v. Caribbean Cruise Line, Inc. et

   al., No. 15-cv-60423 (S.D. Fla.). The FTC entered into a consent judgment with Caribbean,

   whereby Caribbean agreed to refrain from further robocalls and to pay $500,000 in order to

   suspend a civil penalty of $7,730,000.

          81.     The    Canadian     Radio-television   and    Telecommunications      Commission

   (“CRTC”)—the FTC’s Canadian counterpart—has also investigated Consolidated Holdings. On

   March 11, 2015, the CRTC fined Consolidated Holdings $200,000 for engaging in violations of

   Canadian telemarketing law involving calls advertising free cruises. Notice of Violation:

   Consolidated Travel Holdings Croup, Inc., CRTC (Mar. 11, 2015), http://www.crtc.gc.ca/




                                                  16
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 17 of 95



   eng/archive/2015/vt150311.htm. Among the cited violations, the Canadian agency stated that

   Consolidated Holdings initiated calls using an automatic dialing-announcing device without

   obtaining express consent. Based on essentially the same conduct, numerous class actions have

   been filed against Caribbean Cruise Line since 2012. See Birchmeier v. Caribbean Cruise Line,

   Inc., 302 F.R.D. 240, 243 (N.D. Ill. 2014) (discussing alleged telemarketing campaign involving

   political surveys); see also Jackson v. Caribbean Cruise Line, Inc., et al., No. 2:14-02485

   (E.D.N.Y.); Gordon v. Caribbean Cruise Line, Inc., et al., No. 1:14-05848 (N.D. Ill.); Izsak, et

   al. v. Caribbean Cruise Line, Inc., No. 0:14-62231 (S.D. Fla.).

   VII.   CLASS ALLEGATIONS

          82.     Plaintiffs bring Count I, as set forth below, on behalf of themselves and as a class

   action pursuant to the provisions of Rules 23(a) and (b)(3) of the Federal Rules of Civil

   Procedure on behalf of the same exact class they already represent in the Illinois action:

                  All Illinois Residents (1) who Virtual Voice Technologies called
                  from December 29, 2014 through March 20, 2016, to market a
                  cruise aboard the Grand Celebration cruise liner sold by
                  Consolidated Travel, and (2) who answered such calls.

          83.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

   Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

   would be used to prove those elements in individual actions alleging the same claims.

          84.     Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of the

   Class are so numerous that individual joinder of all Class members is impracticable. The Class

   consists of hundreds of thousands of people. Tens of thousands of Class members have already

   been identified in the Illinois Class Action.




                                                   17
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 18 of 95



          85.     Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2) and

   23(b)(3). This action involves common questions of law and fact, which predominate over any

   questions affecting individual Class members, including, without limitation:

                  a.      Whether Virtual Voice called Plaintiffs and Class members;

                  b.      Whether Virtual Voice used the same technology (the VVT Software) to

          call Plaintiffs and Class members throughout the Class Period;

                  c.      Whether Virtual Voice agents used the VVT Software to play prerecorded

          voice to Plaintiffs and Class members;

                  d.      Whether using the VVT Software to play prerecorded voice constitutes

          use of “prerecorded voice” within the meaning of the TCPA;

                  e.      Whether Virtual Voice’s conduct violated the TCPA;

                  f.      Whether Defendants’ are personally liable for such violations;

                  g.      Whether Defendants’ violations of the TCPA were willful and knowing;

          and

                  h.      Whether Plaintiffs and Class members are entitled to statutory or other

          forms of monetary relief, and the amounts of such relief.

          86.     Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

   typical of the other Class members’ claims because, among other things, all Class members were

   comparably injured through the uniform prohibited conduct described above.

          87.     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4). Plaintiffs

   are adequate representatives of the Class because their interests do not conflict with the interests

   of the other Class members they seek to represent; they have retained counsel competent and

   experienced in complex commercial and class action litigation; and Plaintiffs intend to prosecute




                                                   18
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 19 of 95



   this action vigorously. The interests of the Class members will be fairly and adequately protected

   by the Plaintiffs and their counsel.

           88.     Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is superior

   to any other available means for the fair and efficient adjudication of this controversy, and no

   unusual difficulties are likely to be encountered in the management of this class action. The

   damages or other financial detriment suffered by Plaintiffs and the other Class members are

   relatively small compared to the burden and expense that would be required to individually

   litigate their claims against Defendants, so it would be impracticable for Class members to

   individually seek redress for Defendants’ wrongful conduct. Even if Class members could afford

   individual litigation, the court system could not. Individualized litigation creates a potential for

   inconsistent or contradictory judgments, and increases the delay and expense to all parties and

   the court system. By contrast, the class action device presents far fewer management difficulties,

   and provides the benefits of single adjudication, economy of scale, and comprehensive judicial

   supervision.

   VIII. CLAIMS ALLEGED

                                               COUNT I
                                         Violation of the TCPA
                                      47 U.S.C. § 227(b)(1)(A)–(B)
                                        (On behalf of the Class)

           89.     Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as

   if fully stated herein.

           90.     The foregoing acts and omissions of Defendants constitute numerous and multiple

   violations of the TCPA, including but not limited to each of the above-cited provisions of 47

   U.S.C. § 227 et seq.




                                                   19
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 20 of 95



           91.     As a result of Defendants’ violations of 47 U.S.C. § 227 et seq., Plaintiffs and

   Class members are entitled to an award of $500.00 in statutory damages for each and every call

   made in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

           92.     Because Defendants’ violations were knowing or willful, Plaintiffs and members

   of the proposed class are entitled to treble damages of up to $1,500.00 for each and every call

   made in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(C).

           93.     Plaintiffs and members of the proposed class are also entitled to an award of

   attorneys’ fees and costs.

   IX.     DEMAND FOR JURY TRIAL

           94.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

   jury of any and all issues in this action so triable of right.

   X.      PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs Bakov and Hewlett individually and on behalf of the Class,

   requests that the Court enter an Order:

           A.      Certifying the Class as defined above, appointing Plaintiffs as the representatives
                   of the Class, and appointing their counsel as Class Counsel;

           B.      Awarding statutory damages;

           C.      Awarding of reasonable attorneys’ fees and costs; and

           D.      Granting such other and further relief that the Court deems reasonable and just.




                                                      20
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 21 of 95




   Dated: June 17, 2019              Respectfully submitted,

                                     By:    /s/ Scott A. Bursor
                                            Scott A. Bursor

                                     BURSOR & FISHER, P.A.
                                     Scott A. Bursor
                                     scott@bursor.com
                                     2665 S. Bayshore Drive, Suite 220
                                     Miami, FL 33133
                                     Telephone: (305) 330-5512
                                     Facsimile: (212) 989-9163

                                     Yitzchak Kopel (To Be Admitted PHV)
                                     ykopel@bursor.com
                                     BURSOR & FISHER, P.A.
                                     888 Seventh Avenue
                                     New York, NY 10019
                                     Telephone: (646) 837-7150
                                     Facsimile: (212) 989-9163

                                     Joseph DePalma (To Be Admitted PHV)
                                     jdepalma@litedepalma.com
                                     Jeremy Nash (To Be Admitted PHV)
                                     jnash@litedepalma.com
                                     LITE DEPALMA GREENBERG, LLC
                                     570 Broad Street, Suite 1201
                                     Newark, NJ 07102
                                     Telephone: (973) 623-3000

                                     Katrina Carroll (To Be Admitted PHV)
                                     kcarroll@carlsonlynch.com
                                     Kyle A. Shamberg (To Be Admitted PHV)
                                     kshamberg@carlsonlynch.com
                                     CARLSON LYNCH LLP
                                     111 W. Washington Street, Suite 1240
                                     Chicago, Illinois 60602
                                     Telephone: (312) 750-1265

                                     Jeffrey Grant Brown
                                     jeff@jgbrownlaw.com
                                     JEFFREY GRANT BROWN, P.C.
                                     221 North LaSalle Street, Suite 1414
                                     Chicago, IL 60601
                                     Telephone: (312) 789-9700

                                     Attorneys for Plaintiffs




                                       21
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 22 of 95




                                                             EXHIBIT A
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 215
                                      Entered
                                         Filed:on
                                               03/21/19
                                                  FLSD Docket
                                                        Page 106/17/2019
                                                               of 62 PageIDPage
                                                                            #:4262
                                                                                23 of 95



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


   ANGEL BAKOV and JULIE
   HERRERA, individually and on
   behalf of all others
   similarly situated,

                         Plaintiffs,                 Case No.    15 C 2980

               v.                                Judge Harry D. Leinenweber

   CONSOLIDATED WORLD TRAVEL,
   INC. d/b/a HOLIDAY CRUISE
   LINE, a Florida Corporation,

                           Defendant.


                          MEMORANDUM OPINION AND ORDER

         In this class action lawsuit, Plaintiffs Angel Bakov, Julie

   Herrera,    and   Kinaya     Hewlett   (collectively,      the    “Plaintiffs”)

   allege    that    Defendant    Consolidated     World    Travel    Inc.,   d/b/a

   Holiday    Cruise    Line,    Inc.   (“Defendant”),      directed    an    Indian

   company called Virtual Voice Technologies Pvt. Ltd. to place phone

   calls to Plaintiffs and potential class members without prior

   express written consent in violation of the Telephone Consumer

   Protection Act, 47 U.S.C. § 227, et seq. Plaintiffs now seek class

   certification under Federal Rule of Civil Procedure 23(b)(3), and

   also move to exclude the expert opinion testimony of Kenneth R.

   Sponsler. Defendant responds that the Court lacks jurisdiction

   over a nationwide class, and that Plaintiffs have failed to meet
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 215
                                      Entered
                                         Filed:on
                                               03/21/19
                                                  FLSD Docket
                                                        Page 206/17/2019
                                                               of 62 PageIDPage
                                                                            #:4263
                                                                                24 of 95



   the requirements of Rule 23(a) and 23(b)(3). Defendant also moves

   to exclude the expert opinion testimonies of Colin Weir, Randall

   Snyder, and Christina Peters-Stasiweicz. For the reasons stated

   herein, Plaintiffs’ Motion for Class Certification (Dkt. No. 165)

   is granted in part and denied in part. The Court certifies the

   class as to the claims of the Illinois residents, but lacks

   jurisdiction over Defendant as to the claims of the nonresident,

   proposed    class     members.      Plaintiffs’      Motion    to    Exclude       the

   Testimony    of     Kenneth   R.    Sponsler    (Dkt.   No.   169)    is    denied.

   Defendant’s Motion to Exclude the Testimony of Randall Snyder (Dkt.

   No. 172) is granted. Defendant’s Motions to Exclude the Testimonies

   of Colin Weir (Dkt. No. 170) and Christina Peters-Stasiweicz (Dkt.

   No. 171) are denied.

                                      I.   STATEMENT

                  A.    The Telephone Consumer Protection Act

          The Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

   § 227, is a consumer protection statute designed to prohibit a

   business’s use of automated technologies or prerecorded telephone

   calls. Pub. L. No. 102-243, 105 Stat. 2394. Congress found that

   such   a   general    prohibition       was   “the   only   effective      means   of

   protecting telephone consumers from this nuisance and privacy

   invasion.” Id. Specifically, the TCPA bans use of prerecorded

   messages:


                                           - 2 -
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 215
                                      Entered
                                         Filed:on
                                               03/21/19
                                                  FLSD Docket
                                                        Page 306/17/2019
                                                               of 62 PageIDPage
                                                                            #:4264
                                                                                25 of 95



         It shall be unlawful for any person within the United
         States . . .

         (A) to make any call (other than a call made for
         emergency purposes or made with the prior express
         consent of the called party) using . . . prerecorded
         voice . . . (iii) to any telephone number assigned to a
         . . . cellular telephone service . . .

         (B) to initiate any telephone call to any residential
         telephone line using . . . prerecorded voice to deliver
         a message without the prior express consent of the called
         party[.]

   47   U.S.C.    § 227(b)(1)(A)-(B)       (emphasis       added).   Pursuant     to

   Section 227(b)(1)(B),          the   Federal    Communications        Commission

   (“FCC”)    promulgated     a    comprehensive     set    of   rules   governing

   telemarketing     and   telephone     solicitation,     including     47   C.F.R.

   § 64.1200, which requires “prior express written consent” for such

   calls. The phrase “prior express written consent” is defined as

   follows:

         [A]n agreement, in writing, bearing the signature of the
         person called that clearly authorizes the seller to
         deliver or cause to be delivered to the person called
         advertisements or telemarketing messages using an
         automatic telephone dialing system or an artificial or
         prerecorded voice, and the telephone number to which the
         signatory    authorizes     such    advertisements    or
         telemarketing messages to be delivered.

   47 C.F.R. § 64.1200(f)(8).

         There are limits to the TCPA and FCC’s ban on the use of

   prerecorded voice messaging in telemarketing, but those limits

                                         - 3 -
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 215
                                      Entered
                                         Filed:on
                                               03/21/19
                                                  FLSD Docket
                                                        Page 406/17/2019
                                                               of 62 PageIDPage
                                                                            #:4265
                                                                                26 of 95



   must be raised as affirmative defenses for which defendants bear

   the burden of proof. See Blow v. Bijora, Inc., 855 F.3d 793, 803

   (7th   Cir.   2007).    When    no     exceptions    apply,   the   TCPA     grants

   consumers a private right of action to seek injunctive relief and

   a minimum of $500 in damages for each violation of the statute or

   FCC regulation. 47 U.S.C. § 227(b)(3). If the defendant knowingly

   and willfully violates the TCPA, a court has the discretion to

   award treble damages. Id. With this backdrop in mind, the Court

   proceeds with the facts of the case.

                              B.       Factual Background

          From December 29, 2014, through March 20, 2016 (the “Class

   Period”), Defendant Consolidated World Travel, Inc. (“CWT” or

   “Defendant”)     employed      an    Indian     company   called   Virtual    Voice

   Technologies Pvt. Ltd. (“VVT”) to call millions of people in the

   United States and offer anybody who was interested “a free cruise

   simply to show you a great time.” (Consol. Class Action Compl.

   (“Compl.”) ¶ 1, Dkt. No. 31; VVT Prompts at VOGEL-0011, Ex. 1 to

   Pls.’ Mot. for Class Cert., Dkt. No. 165-1.)               The vacation package

   included a supposedly free two-night cruise for two aboard the

   Grand Celebration cruise liner to be purchased for the cost of the

   port fees ($59.00 per person). (See Julie Herrera Email, Ex. 5 to

   Pls.’ Mot. for Class Cert., Dkt. No. 165-5.) VVT’s calls all began

   with the same introduction: “Hi, this is Jennifer with Holiday

                                           - 4 -
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 215
                                      Entered
                                         Filed:on
                                               03/21/19
                                                  FLSD Docket
                                                        Page 506/17/2019
                                                               of 62 PageIDPage
                                                                            #:4266
                                                                                27 of 95



   Cruise Line on a recorded line. Can you hear me okay?” (Id.)

   Jennifer, however, was not a real person speaking in real time on

   the other end of the phone call. Instead, VVT agents utilized

   software to play recordings of a professional voice actor reading

   from a script approved by CWT.

                                 1.    VVT Software

         VVT call centers used a type of “soundboard” telemarketing

   technology     called     Virtual    Voice     Technology     software     (“VVT

   Software”) to play “voice-assisted prompts that were scripted out

   and recorded prior.” (Jennifer Poole Dep. 70:12-7:12, Ex. 14 to

   Pls.’ Mot. for Class Cert, Dkt. No. 165-14.) “That capability was

   important when agents spoke English as a second language and spoke

   with a noticeable foreign accent.” (Kenneth Sponsler Report, Ex.

   22 to Pls.’ Mot. for Class Cert., Dkt. No. 165-22; see also Vance

   Vogel Dep. 117:17-19, Ex. 15 to Pls.’ Mot. for Class Cert., Dkt.

   No. 165-15 (agreeing that VVT agents had heavy Indian accents).)

   VVT agents accessed the VVT Software like a regular web page.

   (Clifford Albright Dep. 31:12-32:1, Ex. 16 to Pls.’ Mot. for Class

   Cert., Dkt. No. 165-16.) They entered their username and password,

   which directed VVT agents to the main screen from which they could

   make and transfer calls:

         It’s a screen that has a dial next button on it, and
         then it has a bunch of voice prompt buttons. And then so
         you dial next, the phone rings. When the person answers,

                                         - 5 -
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 215
                                      Entered
                                         Filed:on
                                               03/21/19
                                                  FLSD Docket
                                                        Page 606/17/2019
                                                               of 62 PageIDPage
                                                                            #:4267
                                                                                28 of 95



         you hit the first recording which is the hello greeting,
         and then you go down to the required prompts. There’s
         about 40 of them, various ones to use for various
         responses, and you click on the prompts to generate the
         customer’s interest and get them qualified, and then you
         transfer the call.

   (Vogel   Dep.    75:7-23.)    The   Software    is   “self-explanatory”      and

   “designed in a way to be pretty much idiot proof . . . press button

   1, then go to button 2, dial next button 3, dial next—there’s not

   really a lot of training involved.” (Vogel Dep. 62:6-8.)

         VVT agents could choose between forty-seven different voice

   messages on the main screen. (See generally VVT Prompts.) The

   messages vary from an initial greeting (“Hi, this is Jennifer

   . . .”) to inquiring about the caller’s interest (“. . . wouldn’t

   you be interested in a free cruise to the Bahamas?”) to completing

   a final transfer to CWT (“This looks really good. Congratulations

   you do qualify for the free cruise . . . But I just want to tell

   you that there is nothing like a cruise to the Bahamas. So I am

   going to place you on a brief hold to connect you to the cruise

   specialist.”). (VVT Prompts at VOGEL-0011.) The messages also

   include basic interjections (“Hold on” and “could you repeat

   that?”) and other discrete disclosures (“you should know that I’m

   not selling anything,” “I’m a real person,” and “I’m assisted by

   prerecorded audio.”).        (VVT Prompts at VOGEL-0011-13.)




                                         - 6 -
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 215
                                      Entered
                                         Filed:on
                                               03/21/19
                                                  FLSD Docket
                                                        Page 706/17/2019
                                                               of 62 PageIDPage
                                                                            #:4268
                                                                                29 of 95



                                   2.   VVT Calls

         The record shows that VVT agents could make multiple calls

   simultaneously. Clifford Albright, who created the VVT Software,

   posits that VVT agents can make such calls by logging into two

   different computers at the same time and by wearing two headsets.

   (Albright     Dep. 48:1-12,     5015-22.)     Vance    Vogel,    who   assisted

   Albright in training VVT agents to use the Software, agreed. (Vogel

   Dep. 88:1-11 (“Q: Is it possible using the VVT software for one

   agent to make two calls at the same time? . . . A: Yes.”).)

   Albright and Vogel also agreed that VVT agents did, in fact, make

   such simultaneous calls with consumers. (Albright Dep. 48:13-49:4;

   Vogel Dep. 88:11-89:13.) As part of an onboarding process for new

   call centers, Albright and Vogel oversaw and fulfilled VVT’s

   requests for multiple logins per agent. (Vogel Dep. 89:17-90:11.)

   Apparently, these multiple login requests signified to Albright

   and Vogel that VVT agents were making more than one call at a time.

   (Id.)    CWT’s   expert    Kenneth     Sponsler    asserts,     however,    that

   Albright and Vogel denied VVT agents were making calls in such a

   manner. (See Sponsler Supp. Decl., Ex. D to Def.’s Resp. to Pls.’

   Mot. to Strike, Dkt. No. 187-4.) The Court will discuss the

   conflicting evidence when appropriate in its analysis but recites

   the conflict here for convenience of the reader.




                                         - 7 -
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 215
                                      Entered
                                         Filed:on
                                               03/21/19
                                                  FLSD Docket
                                                        Page 806/17/2019
                                                               of 62 PageIDPage
                                                                            #:4269
                                                                                30 of 95



         VVT agents also could—and from time to time did—unmute the

   VVT System and use their own voices to speak with consumers.

   (Kenneth Sponsler Dep. 52:11-22, Ex. B to Def.’s Resp. to Pls.’

   Mot for Class Cert., Dkt. No. 180-2.) Though, it seems, they rarely

   did this for lack of authorization. Pursuant to their agreement

   with CWT (See Advertising Agreement, Ex. 3 to Pls.’ Mot for Class

   Cert., Dkt. No. 165-3), VVT agents were required to stick to the

   script they were provided (See Poole Dep. 84:11-16) (“Q: And VVT

   was not allowed to improvise, they were not allowed to say anything

   on the phone that Holiday Cruise Line didn’t already approve in

   writing;    is   that    correct?    A:   Correct.”)).      VVT   agents    were

   instructed to play the first prerecorded prompt when the consumer

   picked up the phone. (See Vogel 75:17-20 (“When the person answers,

   you hit the first recording which is the hello greeting, and then

   you go down to the required prompts.”).) Moreover, the agents were

   required to play certain prompts in order to transfer the call to

   CWT, which would secure their commission. (See Albright 53:6-9

   (“Q: So there’s certain prompts they have to go through for each

   call before they’re allowed to transfer? A: Yes.”).)

                     3.    Plaintiffs and the Class Members

         Plaintiffs’ records show that they received the allegedly

   prerecorded calls from VVT agents during the Class Period. (See

   Angel Bakov Decl. ¶¶ 4-5, Ex. 29 to Pls.’ Mot for Class Cert.,

                                         - 8 -
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 215
                                      Entered
                                         Filed:on
                                               03/21/19
                                                  FLSD Docket
                                                        Page 906/17/2019
                                                               of 62 PageIDPage
                                                                            #:4270
                                                                                31 of 95



   Dkt. No. 165-29; Julie Herrera Decl. ¶ 6, Ex. 30 to Pls.’ Mot for

   Class Cert., Dkt. No. 165-30; Kinaya Hewlett Decl. ¶¶ 3-4, Ex. 31

   to Pls.’ Mot for Class Cert., Dkt. No. 165-31.) Their records also

   show that they each answered those calls. (See Bakov Decl. ¶¶ 4-

   8; Herrera Decl. ¶¶ 6-7; Hewlett Decl. ¶¶ 3-4, 6-8.) None of the

   Plaintiffs provided consent for CWT, through the VVT agents, to

   call them. (See Bakov Decl. ¶ 10; Herrera Decl. ¶ 12; Hewlett Decl.

   ¶ 9.)

         During the Class Period, VVT apparently transferred 1,649,312

   calls to CWT’s call center in exchange for commission. Plaintiffs’

   Expert Colin Weir analyzed call records obtained from telephone

   carriers for CWT’s call centers and identified unique telephone

   numbers for 928,023 of those transferred calls. (Colin Weir Decl.

   ¶ 9, Ex. 18 to Pls.’ Mot. for Class Cert., Dkt. No. 165-18.) The

   overall number of outbound calls VVT made is unknown, but that

   number is sure to be much higher than the number of calls VVT

   transferred. (See Vogel Dep. 126:4-5 (“The vast majority of people

   aren’t    interested[.]”).)      As   was     the   case   for   the   individual

   Plaintiffs, the record fails to show that CWT obtained any form of

   consent from the proposed class members for VVT to make such calls.

         As a result of the foregoing, Plaintiffs brought the instant

   suit, seeking various forms of relief, including an injunction

   requiring CWT to “cease all unsolicited calling activities,” and


                                         - 9 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1006/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4271
                                                                                 32 of 95



   an award of statutory damages and trebled actual damages to the

   class members under the TCPA. (Compl. ¶ 4.) Plaintiffs now move to

   certify the following class:

          All persons in the United States (1) who VVT called from
          December 29, 2014 through March 20, 2016, to market a
          cruise aboard the Grand Celebration cruise liner sold by
          CWT, and (2) who answered such calls.

   (Pls.’ Mot. for Class Cert. at 2.) Plaintiffs also move to strike

   the expert opinion testimony of Kenneth R. Sponsler, and CWT moves

   to strike the expert opinion testimonies of Colin Weir, Randall

   Snyder, and Christina Peters-Stasiweicz. In its opposition to

   Plaintiffs’ Motion for Class Certification, CWT also raises a

   jurisdictional      challenge.     For    sake   of     clarity    and   analytical

   development, the Court will consider first the admissibility of

   the    expert    opinion     testimonies,        then      CWT’s     jurisdictional

   objection, and finally the merits of class certification.

                                  II.    DISCUSSION

                          A.   Expert Opinion Testimony

          The Court considers first the admissibility of expert opinion

   testimony, including that of CWT’s expert Kenneth R. Sponsler, and

   that   of   Plaintiffs’     experts      Colin   Weir,     Randall     Snyder,    and

   Christina    Peters-Stasiweicz.       Exclusion       of    expert    testimony    is

   governed by Federal Rule of Evidence 702 and Daubert v. Merrell

   Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). Rule 702 provides


                                         - 10 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1106/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4272
                                                                                 33 of 95



   that   a   qualified    witness—one     with    the   appropriate     knowledge,

   skill, experience, training, or education—may testify in the form

   of an opinion if “(a) the expert’s scientific, technical, or

   otherwise specialized knowledge will help the trier of fact to

   understand the evidence or to determine a fact in issue; (b) the

   testimony is based on sufficient facts or data; (c) the testimony

   is the product of reliable principles and methods; and (d) the

   expert has reliably applied the principles and methods to the facts

   of the case.” FED. R. EVID. 702. To determine whether the opinion

   is admissible under this Rule, the Court must consider whether (1)

   the witness is qualified; (2) the expert’s methodology is reliable;

   and (3) the testimony will assist the trier of fact to understand

   the evidence or determine a fact in issue. Myers v. Ill. Cent. R.

   Co., 629 F.3d 639, 644 (7th Cir. 2010).

          It bears emphasizing that Rule 702 is “flexible.” Daubert,

   509 U.S. at 594. The Court must make sure not to abrogate the role

   of the jury as it examines the admissibility of the evidence. See

   Bielskis v. Louisville Ladder, Inc., 663 F.3d 887, 894 (7th Cir.

   2011).     In    particular,      “[t]he       soundness    of    the    factual

   underpinnings of the expert’s analysis and the correctness of the

   expert’s conclusions based on that analysis are factual matters to

   be determined by the trier of fact, or, where appropriate, on

   summary judgment.” Smith v. Ford Motor Co., 215 F.3d 713, 718 (7th


                                         - 11 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1206/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4273
                                                                                 34 of 95



   Cir. 2000). In other words, “[d]eterminations on admissibility

   should    not    supplant       the    adversarial      process;    ‘shaky’   expert

   testimony may be admissible, assailable by its opponents through

   cross-examination.” Gayton v. McCoy, 593 F.3d 610, 616 (7th Cir.

   2010). Finally, the proponent of testimony bears the burden of

   persuading      the     Court   that    the   proffered        testimony   should   be

   admitted. Lewis v. CITGO Petroleum Corp., 461 F.3d 698, 705 (7th

   Cir. 2009).

                      1.     Testimony of Kenneth R. Sponsler

         Kenneth R. Sponsler (“Sponsler”) is CWT’s TCPA compliance

   expert. Sponsler’s report asserts several opinions, which include:

   (1) CWT was not delivering robocalls or prerecorded message blasts;

   (2) the VVT Software is not “akin to the technology” that the TCPA

   sought    to     eliminate;      (3)    Plaintiffs’      expert     Randall   Snyder

   proffered erroneous testimony; (4) the VVT Software does not

   “encroach       upon”    TCPA    regulations      and    FCC    concerns   regarding

   prerecorded message; and (5) the VVT Software requires significant

   human intervention. (Sponsler Report ¶ 1.) Plaintiffs move to

   exclude Sponsler’s testimony on two grounds: First, they assert

   Sponsler’s opinions are not based on sufficient facts and, second,

   they contend his opinions are contrary to the law. The Court will

   address each argument separately.




                                            - 12 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1306/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4274
                                                                                 35 of 95



          Plaintiffs first argue that Sponsler did not base his opinions

   on the purported fact that “VVT agents were making multiple calls

   at the same time.” (Pls.’ Mot. to Strike Sponsler Test. at 5-10,

   Dkt. No. 169.) Plaintiffs rely on the testimony of two independent

   contractors—Vance      Vogel    and     Clifford   Albright—who     trained   VVT

   agents to use the VVT Software that facilitates the calls at issue.

   Vogel and Albright testified that it was possible that VVT agents

   could conduct two calls at the same time using the Software. (See

   Vogel Dep. 88:1-11; Albright Dep. 29:1-12.) They also testified

   that VVT agents actually did run two calls with consumers at the

   same time. (See Vogel Dep. 88:11-89:13; Albright Dep. 48:13-49:4.)

   Nevertheless, Plaintiffs contend Sponsler’s opinion rests on the

   assumption that VVT agents were making only one call at a time and

   that    it   was   impossible     for    one   agent    to   make   more    calls

   simultaneously. CWT responds by pointing to a series of statements

   within Vogel and Albright’s testimony that it contends contradicts

   Plaintiffs’ argument. CWT also submits Sponsler’s Supplemental

   Declaration, which purportedly shows that Sponsler asked Albright

   if agents were making multiple calls at the same time and Albright

   answered in the negative. (See Sponsler Supp. Decl.) The Court

   need not delve deep into the factual morass the parties present,

   however, because it finds that whether VVT agents were making more

   than one call at a time is a factual dispute better left for the


                                         - 13 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1406/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4275
                                                                                 36 of 95



   jury. Cross-examination can better serve the jury in understanding

   the various characterizations of the facts and opinions derived

   from them. Moreover, this type of dispute goes to the weight and

   not the reliability of Sponsler’s testimony under Daubert. See In

   re Fluidmaster, Inc., Water Connector Components Prod. Liabl.

   Litig., No. 14-CV-5696, 2017 WL 1196990, at *23 (N.D. Ill. Mar.

   31, 2017) (citing Smith, 215 F.3d at 718). Accordingly, Plaintiffs’

   first argument fails.

          Plaintiffs next argue that Sponsler’s testimony should be

   excluded because he relies on a series of mistaken assumptions

   regarding the applicable law. Sponsler derived his opinion based

   on his review of the TCPA’s legislative history, the state of

   technology at the time Congress passed the TCPA and how technology

   has developed since then, and developments in the law interpreting

   the TCPA and similar provisions, including FCC and FTC rulings.

   (See    generally      Sponsler       Report.)    Plaintiffs        first   attack

   Sponsler’s reliance on a September 11, 2009, opinion letter issued

   by the Federal Trade Commission (the “2009 FTC Letter”). They

   assert that the 2009 FTC Letter did not address TCPA enforcement,

   nor    was   it   issued   by   the   government      body   that    enforces    and

   interprets the TCPA (which is the FCC).               Plaintiffs are correct;

   however,     these   assertions       should    not   preclude      Sponsler    from

   considering the 2009 FTC Letter in his analysis. The FTC enforces


                                          - 14 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1506/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4276
                                                                                 37 of 95



   and interprets the Telemarketing Sales Rules (“TSR”), which govern

   the    permissibility     of    prerecorded         telemarketing        messages.      FTC

   guidelines regarding such Rules are not in conflict with the FCC

   and “entities subject to the authority of both agencies need only

   comply with the FTC’s more restrictive requirements to ensure

   compliance with both agencies’ rules.” In the Matter of Rules &

   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

   F.C.C. Rcd. 1830, 1836 (2012) (citing Telemarking Sales Rule, Final

   Rule    Amendments,     73     Fed.     Reg.    51164,      51172    n.104       (2008)).

   Sponsler’s     expertise       covers    both       the    TCPA    and    TSR,    so   his

   consideration of the TSR and 2009 FTC Letter is neither misplaced

   nor unfounded. Plaintiffs’ argument misses the mark.

          Plaintiffs     next     contend    that      Sponsler’s      analysis      of    the

   capacity of the VVT Software “to deliver a prerecorded voice

   message without ‘human intervention’” and “to deliver a large

   number of calls in a short period” are irrelevant because capacity

   and human intervention “relate exclusively to autodialers.” (Pls.’

   Mot.    to   Strike    Sponsler    Test.       at   12.)    They    also    argue      that

   Sponsler’s use of the term “robocall” constitutes a mistake of

   law. But, again, whether or not these assertions are accurate is

   a process better left for trial. Plaintiffs can press these points

   when cross-examining Sponsler to better evaluate the weight of his

   opinion.      For     present     purposes,         Plaintiffs’          arguments     are


                                            - 15 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1606/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4277
                                                                                 38 of 95



   effectively a disagreement with Sponsler’s conclusions, which is

   not a basis for exclusion. See In re Fluidmaster, Inc., Water

   Connector     Components      Products    Liability     Litigation,     2017    WL

   1196990, at *23 (“[A]n opinion is not inadmissible simply because

   defendants     disagree      with   its   conclusion.”)     (quoting    Paul    v.

   Holland Am. Line, Inc., No. C05-2016RSM, 2006 WL 3761368, at *3

   (W.D. Wash. Dec. 21, 2006)).

         For the foregoing reasons, the Court finds that Sponsler’s

   testimony is admissible under Rule 702.

                           2.    Testimony of Colin Weir

         Colin Weir (“Weir”) is one of Plaintiffs’ experts. Plaintiffs

   hired Weir to “aggregate and analyze” account invoices and call

   detail    records     that     Plaintiffs      received    after    subpoenaing

   telephone carriers servicing CWT. (Weir Decl. ¶¶ 6-8.) Weir used

   computer-assisted methods to report the number of calls and unique

   telephone numbers transferred to CWT’s “point to” numbers—the

   phone numbers VVT agents used to transfer calls to CWT’s call

   center—during the Class Period. (Id.) He also “validated and

   connected numbers to ensure that they comprise a valid US area

   code and Central Office code (NPA-NXX) pursuant to the North

   American Numbering Plan.” (Id.) Weir concluded that “1,051,227

   calls connected to the ‘point to’ number analyzed,” or 959,609

   calls when “[e]xcluding connected calls to the same telephone

                                         - 16 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1706/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4278
                                                                                 39 of 95



   number on the same day.” (Weir Decl. ¶ 9.) Weir also found that

   during CWT’s Holiday Cruise Line campaign, a total of 1,674,565

   calls were transferred to CWT’s call centers.              (Weir Decl. ¶ 10.)

         CWT moves to exclude Weir’s testimony on two grounds: (1)

   Weir cannot be an expert witness because he did not rely on his

   expertise or qualifications in reaching his conclusions, and (2)

   Weir’s method for collecting phone numbers was unreliable. Each

   argument will be discussed in turn.

         Turning to the first argument, the Court notes that “[a]n

   expert’s opinion is helpful only to the extent the expert draws on

   some special skill, knowledge, or experience to formulate that

   opinion; the opinion must be an expert opinion (that is, an opinion

   informed by the witness’ expertise) rather than simply an opinion

   broached by a purported expert.” United States v. Benson, 941 F.2d

   598, 604 (7th Cir. 1991), amended on other grounds, 957 F.2d 301

   (7th Cir. 1992). “[E]xpert testimony does not assist the trier of

   fact when the jury is able to evaluate the same evidence and is

   capable of drawing its own conclusions without the introduction of

   a proffered expert’s testimony.” Aponte v. City of Chicago, No. 09

   C 8082, 2011 WL 1838773, at *2 (N.D. Ill. May 12, 2011). Here, CWT

   contends that Weir’s testimony required no expertise because “he

   did nothing more than summarize, organize, and ‘tabulate’ phone




                                         - 17 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1806/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4279
                                                                                 40 of 95



   numbers.” (Def.’s Mot. to Strike Weir Test. at 4, Dkt. No. 170.)

   The Court disagrees.

         Weir’s aggregation and analysis of call data required a

   background in data analysis. In conducting his analysis, Weir

   explains that he took the following steps:

         Step 1 was to take this PDF document . . . and to
         translate that into a usable database, which I did using
         the statistical software package called Stata. That gave
         me a list in digital form of each point to number, the
         relevant carrier and the state and end date when calls
         to that number would be related to . . . this litigation.
         . . . Once the data was imported, the data was
         restructured to be in helpful and usable formats in a
         consistent way across all carriers and all datasets. And
         then . . . I use a database method called Merge that
         takes the sets of data and what we would do is take the
         point to number list . . . and merge that with each of
         the carrier dataset. And what we would get is a . . .
         flag in the database for any call that was placed to one
         of these point to numbers during the relevant time period
         . . . Once those flags are in place to identify calls
         that met the criteria . . . the database software can
         tabulate the number of unique end user telephone numbers
         that meet those criteria as well as the number of
         telephone calls that were transmitted to the various
         point to numbers.

   (Colin Weir Dep. 59:1-60:20, Ex. 2 to Pls.’ Resp. to Def.’s Mot.

   to Strike Weir Test., Dkt. No. 183-2.) Weir’s “expertise in data

   analytics . . . allows for the manipulation of that data through

   database programs in order to tabulate the data.” (Weir Dep. 20:3-

   10.) Without that background, an individual would be unable to


                                         - 18 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             1906/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4280
                                                                                 41 of 95



   perform this process. As such, Weir serves as “an expert in how he

   gathered this information.” See U.S. v. Sears Hdg. Corp., No. 09-

   cv-588, 2013 WL 12291533, at *4 (S.D. Ill. Nov. 22, 2013) (finding

   individual     that     was    “retained    to   review   voluminous     business

   records” was “an expert in how he gathered this information, which

   includes merging databases, making a master database, and making

   inquiries off of the database to draw out information that is

   relevant to the issues in this case”) (emphasis added).

         Moreover,       Weir’s     testimony       can   assist     the   jury    in

   understanding      the    complicated       process    of   VVT      calling   and

   transferring calls to “point to” numbers belonging to CWT’s call

   centers. See U.S. v. Hall, 93 F.3d 1337, 1342 (7th Cir. 1996)

   (finding    that   if    “the    expert    testimony   would    be   helpful   and

   relevant with respect to an issue in the case, the trial court is

   not compelled to exclude the expert just because the testimony

   may, to a greater or lesser degree, cover matters that are within

   the average juror’s comprehension”). It is unlikely that a jury

   will be able to draw its own conclusions from looking over the

   hundreds of thousands of call data without the assistance of Weir’s

   testimony. Aponte, 2011 WL 1838773, at *2. Accordingly, the Court

   finds that Weir qualifies as an expert and that he relied on his

   expertise in reaching his conclusions.




                                         - 19 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2006/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4281
                                                                                 42 of 95



          CWT nevertheless argues that the information Weir relied on

   in reaching his conclusions was unreliable. District courts are

   given “wide latitude in performing [their] gate-keeping function

   and determining both how to measure the reliability of expert

   testimony and whether the testimony itself is reliable.” Bielskis,

   663 F.3d at 894 (citation omitted). Here, CWT asserts that Weir

   did    not    contact      the   subpoenaed      service      providers—Sprint,

   InContact, and Matrix Telecom—to verify the meaning of the terms

   in their records. (See Weir Dep. 67:11-2, 80:22-81:6; 94:6-16.)

   His failure to do so allegedly resulted in an unreliable assumption

   of the meaning of the terms in the records.

          In conducting his analysis, Weir relied on four categories of

   data: “the [1] date and [2] time of the call as well as [3] the

   originating number, which indicates the party that was called by

   VVT, and then [4] the dialed number, which is an indicator of the

   point to number.” (Weir Dep. 82:3-13.) These are the headings that

   CWT now assert Weir should have verified. It seems to the Court,

   however, that these headings speak for themselves. They are written

   in plain English and carry straightforward meanings. Weir found no

   reason to ask for additional clarification (see Weir Dep. 67:16-

   21), and CWT fails to give any reason why Weir’s interpretation of

   such    headings     was    false    or    competed    with    an   alternative

   interpretation.      Moreover,      Weir   has   had    extensive     experience


                                         - 20 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2106/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4282
                                                                                 43 of 95



   working with similar phone records, which contributed to his

   understanding of these headings. (See Weir Dep. 66:2-9, 66:15-18.)

   Weir’s interpretation of the carrier records is sufficient. See

   Cage v. City of Chicago, 979 F. Supp. 2d 787, 803 (N.D. Ill. 2013)

   (“[A]n expert witness may opine on the accepted meaning . . . of

   a word or phrase within a particular industry based on his or her

   experience or training.”). CWT’s argument fails.

          For the foregoing reasons, the Court finds that Weir’s expert

   opinion testimony is admissible under Rule 702.

                        3.   Testimony of Randall Snyder

          Randall Snyder (“Snyder”) is Plaintiffs’ telecommunication

   expert. Snyder offers two opinions: (1) the VVT calls at issue in

   this   case   were   made    using   a   prerecorded     voice;   and   (2)   the

   identities and contact information of consumers who VVT called

   “can be clearly and definitively determined based solely on a

   telephone number, and the ability to do so is a straightforward

   administrative task.” (Snyder Decl. at ¶¶ 10-11, Ex. A to Def.’s

   Mot. to Strike Snyder Test., Dkt. No. 172-1.) CWT moves to exclude

   both of Snyder’s opinions. The Court will discuss each opinion

   separately.

                        a.   Opinion 1: Prerecorded Voice

          As for Snyder’s first opinion, CWT argues that (1) determining

   whether the calls were made using prerecorded voice is obvious and

                                         - 21 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2206/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4283
                                                                                 44 of 95



   does not require an expert opinion, and (2) Snyder’s methodology

   for reaching that opinion was unreliable. The Court will address

   each argument in turn.

         CWT first points to the fact that Snyder himself testified

   that an expert is not required to find “that a person in a studio

   making a recording and then playing it on a call constitutes a

   prerecorded voice.” (Randall Synder Dep. 22:8-21, Ex. B to Def.’s

   Mot to Strike Snyder Test., Dkt. No. 172-2.) Snyder further stated:

   “I even recommended to plaintiffs’ counsel, I’m not trying to gouge

   them for money and get paid for something I don’t need to do, I

   even recommended that they don’t need to hire me to write a

   report.” (Id.) Finally, Snyder stressed that it was “evident” to

   him that the calls used prerecorded voices “based on the available

   testimony and documentation.” (Id.)

         CWT’s argument on this subject is misguided. An expert’s

   testimony is admissible “if it will assist the trier of fact to

   understand the evidence or to determine a fact in issue.” United

   States v. Curry, 977 F.2d 1042, 1050 (7th Cir. 1992) (citing FED.

   R. EVID. 702). However, an expert “must testify to something more

   than what is ‘obvious to the layperson’ in order to be of any

   particular assistance to the jury.” Dhillon v. Crown Controls

   Corp., 269 F.3d 865, 871 (7th Cir. 2001) (quoting Ancho v. Pentek

   Corp., 157 F.3d 512, 519 (7th Cir. 1998)). Here, Snyder’s opinion


                                         - 22 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2306/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4284
                                                                                 45 of 95



   that an expert is not required to determine that the calls were

   prerecorded is irrelevant. He is not serving as an expert for

   whether expert testimonies are obvious or not to a jury, or should

   or should not be admissible, and he was never retained for that

   purpose. It may well be that Snyder believes his opinion was

   derived from common sense, but what is common sense to him may not

   be common sense to someone else. The crucial point of inquiry is

   whether Snyder’s opinion that the calls were prerecorded would be

   “obvious to the layperson,” not a telecommunications expert like

   himself. Dhillon, 269 F.3d at 871. The Court need not determine

   whether Snyder’s opinion is obvious to a layperson, however,

   because it finds CWT’s second argument dispositive.

         CWT argues that Snyder’s methodology in reaching his opinion

   was   unreliable,     and   the     Court   agrees.     Snyder    only    reviewed

   testimony and documents, he never observed nor listened to the so-

   called    prerecorded      calls,    nor    otherwise    experienced      the   VVT

   Software. He stated the following as the basis for his opinion:

   “There was so much testimony of statements that said, ‘Here’s the

   prerecorded voice we would play on a call,’ things like that, it

   was so evident.’” (Snyder Dep. 23:6-19.) An expert opinion that

   simply    accepts    and    regurgitates       facts    without   any     testing,

   corroboration,      or   analysis     is    suspect    and   fails   to    satisfy

   Rule 702. See Dixon ex rel. Dixon v. Cook Cty., No. 09 C 6976,


                                         - 23 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2406/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4285
                                                                                 46 of 95



   2012 WL 4464460, at *3 (N.D. Ill. Sept. 25, 2012) (finding that an

   expert    who   “merely     state[s]    a   fact    and   then    provide[s]     a

   conclusion, without providing any analysis as to how [they] reached

   such a conclusion” fails to satisfy Rule 702 and the Daubert

   standard); see also Lang v. Kohl’s Food Stores, 217 F.3d 919, 924

   (7th Cir. 2004) (“[E]xperts’ work is admissible only to the extent

   it is reasoned, uses methods of the discipline and is founded on

   data . . . [t]alking off the cuff—deploying neither data nor

   analysis—is not an acceptable methodology.”).

         Moreover,     Snyder’s    opinion     lacks   the    proper     foundation.

   Snyder testified that he relied only on the text of the TCPA in

   reaching his conclusion. Unlike CWT’s expert, Kenneth Sponsler,

   Snyder    considered    neither    rulings     by   the   FCC   nor   the   TCPA’s

   legislative history. This alone is not dispositive; however, the

   word “prerecorded” is a term of law under the TCPA that carries

   certain penalties. Snyder has concluded that VVT’s calls were

   prerecorded without ever having listened to them and without

   thoroughly analyzing and understanding whether the TCPA’s use of

   “prerecorded” carries a meaning other than the one he bestowed

   upon it. Snyder even testified that his opinion is not framed by

   any expert experience or knowledge of the TCPA. (Snyder Dep. 23:20-

   24-4, 13:6-16.) Rather, his opinion is solely whether the calls

   were prerecorded as a matter of fact, not law. (Snyder Dep. 15:19-


                                         - 24 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2506/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4286
                                                                                 47 of 95



   16:20.) The jury can review the same documents that Snyder reviewed

   and   even   listen      to   the   calls    themselves        to     reach   that    same

   conclusion. Accordingly, Snyder’s first opinion—that the calls

   were prerecorded—is inadmissible for lack of sound methodology and

   its   unlikelihood       to   assist      the     jury    in     reaching     a   similar

   conclusion.

                 b.     Opinion 2: Identification of the Class

         Snyder’s       second   opinion—that         the    identities        and   contact

   information     of    consumers     who     CWT   called       “can    be   clearly   and

   definitively determined based on a telephone number”—fares no

   better. Snyder derived this opinion through his exposure to and

   observance     of    a   process    utilized      by     Class    Experts     Group    LLC

   (“CEG”), which Plaintiffs retained to identify class members. CWT

   argues that Snyder’s second opinion should be stricken because (1)

   Snyder is not qualified to give it, and (2) his methodology is

   unreliable.

         “Whether a witness is qualified as an expert can only be

   determined by comparing the area in which the witness has superior

   knowledge, skill, experience, or education with the subject matter

   of the witness’s testimony.” Carrol v. Otis Elevator Co., 896 F.2d

   210, 212 (7th Cir. 1990) (citation omitted). A court need not let

   an expert testify if it is not persuaded that the “expert has




                                          - 25 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2606/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4287
                                                                                 48 of 95



   genuine knowledge that can be genuinely helpful to the jury.”

   Wilson v. City of Chicago, 6 F.3d 1233, 1238-39 (7th Cir. 1993).

          Plaintiffs      sought     out     Snyder     to    serve      as    their

   telecommunications expert. Snyder considers himself a “technology

   expert” in the telecommunications industry. (Snyder Dep. 10:21-

   24.)     As such, CWT contends that it is not within Snyder’s

   expertise to pontificate on the ability of the parties or this

   Court to identify class members by telephone numbers through the

   CEG method. CWT points to several of Snyder’s statements: (a) “I’m

   not an expert in data analysis for the administration of class

   action lawsuits”; (b) CEG “is better qualified to render” opinions

   regarding “the process by which individuals would be identified

   using their telephone numbers” than he is; (c) CEG “are the true

   experts that perform this function”; (d) while he has “a general

   understanding” of CEG’s process, “I’m not an expert in this area.”

   (Snyder Dep. 47:1-18; 51:21-53:13, 95:17-96:1.) Based on Snyder’s

   testimony, CWT contends that Snyder is not qualified to give his

   opinion on CEG’s process of identifying class members through their

   telephone numbers.

          The Court is inclined to agree. Snyder has never identified

   class members through their telephone numbers, claims not to fully

   understand the process for which it is done, and repeatedly states

   that    he   lacks     the    expertise     on     this   subject    generally.


                                         - 26 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2706/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4288
                                                                                 49 of 95



   Nevertheless, Plaintiffs argue that “Snyder is qualified to opine

   generally regarding whether class members can be identified with

   solely    a   telephone    number    . . .”    and   that   “general     opinions

   regarding this process are enough . . .” (Pls.’ Resp. to Def.’s

   Mot. to Strike Snyder Test. at 9, Dkt. No. 181.) This argument is

   without teeth. To admit expert testimony, the expert must have

   specific, specialized knowledge of the subject matter, not a

   general understanding. See Sports Arena Management, Inc. v. K&K

   Ins. Group, Inc., No. 06 C 6290, 2008 WL 4877452, at *3 (N.D. Ill.

   June 26, 2008) (excluding opinion from insurance claims expert

   testifying on insurers’ underwriting practices, despite having a

   general understanding of such practices, because his “experience

   in the insurance industry was in claims, not underwriting”); see

   also Higgins v. Koch Dev., Inc., 794 F.3d 697, 705 (7th Cir. 2015)

   (holding a treating physician was not qualified to testify as to

   effects of chlorine gas exposure). The record shows that Snyder

   does not have the expertise required to offer his opinion.

         Moreover,     even   if   Snyder   was   qualified     to   give   such   an

   opinion, the Court finds his methodology unreliable. Snyder relied

   on his experience with and observation of others performing the

   CEG process. (See Snyder Dep. 48:6-11; see also 106:6-19 (“I don’t

   perform that task, [CEG] are the ones that do, they are the actual

   experts. What I’m opining on here again is from my personal


                                         - 27 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2806/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4289
                                                                                 50 of 95



   experience, my understanding of the methodology.”).) Yet he is

   unable to testify as to the steps or details of the process.

   (Snyder Dep. 107:25-108:6, 111:16-19.) In fact, Snyder’s testimony

   is replete with concessions that he cannot speak of the methodology

   used to identify class members in detail and lacks the expertise

   to conduct the process himself. At most, Snyder was exposed to

   others conducting this process of identification through his role

   overseeing others perform the process. (Snyder Dep. 54:8-55:4.)

   Since Snyder’s opinions “are based solely on his own, admittedly

   tangential, experience, they are not sufficiently reliable to be

   admitted in this case.” Sports Arena Management, 2008 WL 4877452,

   at *3.

         For the foregoing reasons, the Court finds that Snyder’s

   expert opinion testimony is inadmissible under Rule 702.

                4.   Testimony of Christina Peters-Stasiweicz

         Plaintiffs secured Christina Peters-Stasiweicz as an expert

   to testify that it is possible to identify reliably class members

   by cross-referencing their phone numbers against multiple public

   and private data sources. Snyder first opined on the reliability

   of this process, but, as explained above, the Court excludes his

   opinion     for   lack    of    expert    qualifications       and   unreliable

   methodology. Before deposing Snyder, however, CWT secured expert

   Margaret Daley to contradict Snyder’s testimony. Daley testified

                                         - 28 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             2906/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4290
                                                                                 51 of 95



   that Plaintiffs’ proposed process of identifying class members was

   not reliable. To rebut Daley’s opinion, Plaintiffs then secured

   the testimony of Peters-Stasiweicz, which is now at issue.

          Peters-Stasiweicz is the Vice President of Class Experts

   Group, LLC (“CEG”), which provides litigation support services

   with   a   primary    focus   on   data   management     and    data    analysis.

   (Christina Peters-Stasiweicz Decl. ¶ 1, Ex. A to Def.’s Mot. to

   Strike Peters-Stasiweicz Test., Dkt. No. 171-1.) She routinely

   analyzes call records to identify class members in TCPA cases.

   (Peters-Stasiweicz Decl. ¶ 3.) The process CEG uses, and Snyder

   opined about, identifies users of a given telephone number for a

   given timeframe and provides a current address for that person

   based upon their address history. (Peters-Stasiweicz Decl. ¶¶ 11-

   12.)   That   information     is   derived     from   data   vendors,    such   as

   TransUnion, LexisNexis, Experian, Microbilt, and others. (Peters-

   Stasiweicz Decl. ¶ 13.) The data vendors access their database of

   public     and    private     information      to     produce    the     relevant

   identification       information.      (Peters-Stasiweicz        Decl.     ¶ 14.)

   Peters-Stasiweicz draws from her experience utilizing this process

   to rebut Daley’s opinion that the process is unreliable.

          In its motion, CWT argues first that Peters-Stasiweicz’s

   reply testimony should be excluded as an improper rebuttal. In the

   alternative, CWT contends that the Peters-Stasiweicz utilized an


                                         - 29 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3006/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4291
                                                                                 52 of 95



   unreliable methodology to derive her opinion, which inadmissible

   under Rule 702 and Daubert. The Court will consider each argument

   separately.

                               a.   Improper Rebuttal

         To start, the Court notes that Plaintiffs and CWT agreed to

   an informal discovery schedule, which CWT itself proposed and which

   included an opportunity for Plaintiffs to serve their rebuttal

   expert disclosures in response to CWT’s expert disclosures. See

   FED. R. CIV. P. 26(a)(2). “If, as here, the court’s scheduling order

   permits rebuttal experts and opinions, a party may submit an expert

   rebuttal witness who is limited to contradicting or rebutting

   evidence on the same subject matter identified by another party in

   its expert disclosures.” See Cage, 2012 WL 5557410, at *2 (internal

   quotation marks and citation omitted). Procedurally, the rebuttal

   was   appropriate.     Plaintiffs     disclosed    Peters-Stasiweicz        as   an

   expert at the appropriate time and in compliance with that joint

   and agreed to discovery schedule. (See Ex. 9 to Pls.’ Resp. to

   Def.’s Mot to Strike Peters-Stasiweicz Test., Dkt. No. 182-9.)

         CWT nevertheless asserts that Peters-Stasiweicz’s testimony

   is an improper rebuttal because it contains “information that was

   required    to    be   included    in   an     initial   expert    report    from

   Plaintiffs.” (Def.’s Mot. to Strike Peters-Stasiweicz Test. at 4,

   Dkt. No. 171.) The Court disagrees. The proper function of rebuttal

                                         - 30 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3106/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4292
                                                                                 53 of 95



   evidence is “to contradict, impeach or defuse the impact of the

   evidence offered by an adverse party.” Peals v. Terre Haute Police

   Dep’t, 535 F.3d 621, 630 (7th Cir. 2008). The “focus is not on the

   similarity between the initial and rebuttal reports, but rather on

   whether the opinions expressed in a rebuttal report rebut the same

   subject matter identified in the other party’s expert report.”

   Green v. Kubota Tractor Corp., No. 09 CV 7290, 2012 WL 1416465, at

   *5   (N.D.    Ill.    Apr.   24,   2012).   Moreover,     “Rule   26   does   not

   automatically exclude evidence that an expert could have included

   in his original report as such a rule would lead to the inclusion

   of vast amounts of arguably irrelevant material in an expert’s

   report on the off chance that failing to include any information

   in anticipation of a particular criticism would forever bar the

   expert from later introducing relevant material.” City of Gary v.

   Paul Shafer, No. 2:07 CV 56, 2009 WL 1370997, at *5 (N.D. Ind. May

   13, 2009) (internal quotation marks and citation omitted).

         Here,    Peters-Stasiweicz’s       testimony    was   offered    to   rebut

   Daley’s testimony, specifically to challenge any notion that the

   process used to identify class members was unreliable. It also

   explained that information supplied by public and private data

   sources is routinely used in the context of TCPA class actions to

   identify      class   members.     Finally,    and   most    importantly,     she

   testified that in her experience and to her personal knowledge,


                                         - 31 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3206/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4293
                                                                                 54 of 95



   the process itself and the data that is retrieved from it are

   reliable and accurate. “This is the very purpose of a reply report:

   to refute a defendant’s expert’s arguments and to provide further

   support, rather than abandoning, one’s initial opinions.” Kleen

   Prod. LLC v. Int’l Paper, 306 F.R.D. 585, 592 (N.D. Ill. 2015).

   Accordingly, CWT’s argument fails.

                                  b.    Methodology

         CWT   nevertheless      argues    that    even   if   Peters-Stasiweicz’s

   testimony is not considered an improper rebuttal, it must be

   excluded    for   lack   of   reliable     methodology.       In   assessing   the

   reliability of expert testimony, the Court looks to several factors

   such as whether the proffered theory can be and has been tested;

   whether the relevant expert community has accepted the theory; and

   whether the testimony relates to matters growing naturally and

   directly out of research conducted independently from the instant

   litigation. Am. Honda Motor Co., Inc. v. Allen, 600 F.3d 813, 817

   (7th Cir. 2010).

         Peters-Stasiweicz’s       proffered       methodology    for   identifying

   class members in TCPA lawsuits has been tested, and courts in this

   District and around the country have found the method acceptable.

   See Birchmeier v. Caribbean Cruise Line, Inc., 302 F.R.D. 240, 247

   (N.D. Ill. 2014) (approving methodology using “the records of

   third-party phone carriers and third-party database providers” by

                                          - 32 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3306/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4294
                                                                                 55 of 95



   Peters-Stasiweicz’s prior company for class member identification

   in TCPA case), aff’d, No. 17-1626, 2018 WL 3545146 (7th Cir. July

   24, 2018); see also Reyes v. BCA Fin. Servs., Inc., No. 16-cv-

   24077, 2018 WL 3145807, at *13 (S.D. Fla. June 26, 2018) (finding

   that    Peters-Stasiweicz’s        prior     company        “employed   generally

   reliable methodologies which entail, inter alia, performance of

   detailed statistical analysis and utilization of LexisNexis data

   that has been independently verified by [that] company”); Abante

   Rooter & Plumbing, Inc. v. Alarm.com Inc., No. 15-cv-6314, 2017 WL

   1806583,    at    *4   (N.D.   Cal.   May      5,   2017)    (approving   Peters-

   Stasiweicz’s prior company’s “use of Lexis Nexis” to identify class

   members); Shamblin v. Obama For Am., No. 13-cv-2428, 2015 WL

   1909765, at *3 (M.D. Fla. Apr. 27, 2015) (same); Krakauer v. Dish

   Network, L.L.C., 311 F.R.D. 384, 391 (N.D.N.C. 2015) (approving

   use of “Lexis data to obtain the names and addresses of most

   persons associated with these numbers during the class period”).

   Those    courts    found    that   this     methodology       was   reliable   and

   “satisfied the strictures of Daubert.” Reyes, 2018 WL 3145807, at

   *13. The Court finds this precedent persuasive.

          CWT nevertheless contends that the reverse append process is

   “notoriously inaccurate, with rates of 41% or lower.” (Def.’s Mot.

   to Strike Peters-Stasiweicz’s Test. at 10; see Daley Decl. at

   ¶¶ 38-39.) In her deposition, Peters-Stasiweicz disagreed with


                                         - 33 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3406/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4295
                                                                                 56 of 95



   this finding, asserting that in her experience the process is

   approximately 84-86% accurate. (See Peters-Stasiweicz Dep. 25:6-

   26:14, Ex. 2 to Pls.’ Resp. to Def.’s Mot. to Strike Peters-

   Stasiweicz’s Test., Dkt. No. 182-2.) The disparity between those

   two numbers at first glance is concerning. Other courts have

   considered this issue, however, and have accepted an accuracy rate

   similar to Peters-Stasiweicz’s figure. See, e.g., Abante Rooter,

   2017 WL 1806583, at *4 (finding that the process has a “14% error

   rate”); Krakauer, 2015 WL 5227693, at *9 (same). This Court will

   thus accept Peters-Stasiweicz’s alleged rate of accuracy.

         CWT    also    argues     that    Peters-Stasiweicz’s        opinions   are

   unreliable because she has not substantiated her assertions that

   the   data   sources,    such    as    LexisNexis   data,   are    reliable   and

   accurate. As Plaintiffs correctly point out, this argument goes to

   the weight and not admissibility of Peters-Stasiweicz’s testimony.

   For   purposes      of   admissibility,     reliability      “is    primarily    a

   question of validity of the methodology employed by an expert, not

   the quality of the data used in applying the methodology or

   conclusion produced.” Manpower, Inc. v. Insurance Co. of Penn.,

   732 F.3d 796, 806 (7th Cir. 2013). “The soundness of the factual

   underpinnings of the expert’s analysis and the correctness of the

   expert’s conclusions based on that analysis are factual matters to

   be determined by the trier of fact, or, where appropriate, on


                                          - 34 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3506/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4296
                                                                                 57 of 95



   summary       judgment.”   Id.    (quoting      Smith,   215   F.3d    at   718).

   Accordingly, an expert’s reliance on allegedly faulty information

   is a matter to be explored on cross-examination. Id. at 809. CWT’s

   argument fails.

          For the foregoing reasons, the Court finds that Peters-

   Stasiweicz’s expert opinion testimony is admissible under Rule

   702.

                              B.    Class Certification

          Class certification is appropriate where a plaintiff meets

   the    four    requirements      of   Rule   23(a)—numerosity,     commonality,

   typicality, and adequacy of representation. FED. R. CIV. P. 23(a).

   Additionally, a plaintiff must satisfy one of three alternatives

   in Rule 23(b). FED. R. CIV. P. 23(b); Messner v. Northshore Univ.

   HealthSystem, 669 F.3d 802, 811 (7th Cir. 2012) (citation omitted).

   Here, Plaintiffs seek certification under Rule 23(b)(3), which

   requires them to prove that “questions of law or fact common to

   class    members    predominate       over   any   questions   affecting     only

   individual members, and that a class action is superior to other

   available methods for fairly and efficiently adjudicating the

   controversy.” FED. R. CIV. P. 23(b)(3). Finally, a plaintiff must

   prove the proposed class is “ascertainable,” meaning that the class

   is clearly defined, and its parameters is based on objective




                                          - 35 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3606/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4297
                                                                                 58 of 95



   criteria. Mullins v. Direct Digital, LLC, 795 F.3d 654, 659 (7th

   Cir. 2015).

         The Court has broad discretion in deciding whether it should

   certify a proposed class. Keele v. Wexler, 149 F.3d 589, 592 (7th

   Cir. 1998). The party seeking certification bears the burden of

   demonstrating that certification is appropriate by a preponderance

   of the evidence. Messner, 669 F.3d at 811. The Court must conduct

   a “rigorous analysis,” resolving material factual disputes when

   necessary. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51

   (2011). But in conducting such an analysis, the Court “should not

   turn the class certification proceedings into a dress rehearsal

   for the trial on the merits.” Messner, 669 F.3d at 811.

                             1.    Personal Jurisdiction

         As a preliminary matter, the Court considers whether it has

   personal jurisdiction over CWT to certify a nationwide class.

   Personal jurisdiction may be “general” or “specific.” General

   jurisdiction     exists    where      the   defendant   has   “continuous     and

   systematic”     contacts       with   the   forum   state.    See   Helicopteros

   Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415-16 (1984).

   This form of jurisdiction over a corporation is generally limited

   to its place of incorporation and/or principal place of business.

   Leibovitch v. Islamic Republic of Iran, 188 F. Supp. 3d 734, 746

   (N.D. Ill. 2016) (citing Daimler AG v. Bauman, 134 S. Ct. 746, 761


                                          - 36 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3706/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4298
                                                                                 59 of 95



   n.19 (2014), aff’d, 852 F.3d 687 (7th Cir. 2017). In contrast,

   specific       jurisdiction     exists       where       “(1)    the    defendant       has

   purposefully        directed    his    activities        at     the    forum    state    or

   purposefully        availed    himself       of    the   privilege      of     conducting

   business in that state, and (2) the alleged injury arises out of

   the defendant’s forum-related activities.” Tamburo v. Dworkin, 601

   F.3d    693,    702   (7th    Cir.    2010)       (citing     Burger    King    Corp.    v.

   Rudzewicz, 471 U.S. 462, 472 (1985)).

          The Court lacks general personal jurisdiction over CWT. CWT

   is incorporated under the laws of the State of Florida, has its

   principle place of business in Florida, and lacks systematic

   contacts in Illinois. (See Ex. F to Def.’s Resp. to Pls.’ Mot. for

   Class    Cert.,       Dkt.    No.     180-6.)       Therefore,        any    finding     of

   jurisdiction must be specific. Specific jurisdiction rests on the

   Supreme Court’s ruling in Bristol-Myers Squibb Co. v. Superior

   Court of California, 137 S. Ct. 1773, 1783-84 (2017). In that case,

   the Supreme Court considered the compatibility of the state court’s

   exercise       of   jurisdiction      with    the    Fourteenth        Amendment’s      due

   process clause and held that the state court lacked specific

   jurisdiction over the defendant as to the nonresident plaintiffs’

   claims. Id. at 1779, 1783-84. While that decision was limited to

   state court jurisdiction, this Court previously found that its

   holding applies to federal courts, especially where, as here, the


                                            - 37 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3806/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4299
                                                                                 60 of 95



   court sits in diversity jurisdiction and accordingly looks to

   Illinois state law. See Am.’s Health and Res. Ctr., Ltd. v.

   Promologics, Inc., No. 16 C 9281, 2018 WL 3474444, at *2 (N.D.

   Ill. July 19, 2018) (collecting cases). Moreover, this Court has

   previously held that Bristol-Myers Squibb’s jurisdictional rule

   applies in the class action context, see id.; see also DeBernadis

   v. NBTY, Inc., No. 17 CV 6125, 2018 WL 461228, at *2 (N.D. Ill.

   Jan. 18, 2018), which comports with the position taken by other

   courts in this District, see McDonnell v. Nature’s Way Prods.,

   LLC, No. 16 CV 5011, 2017 WL 4864910, at *4 (N.D. Ill. Oct. 26,

   2017); Green v. Mizuho Bank, Ltd., 289 F. Supp. 3d 870, 874 (N.D.

   Ill. 2017). Therefore, the Court lacks personal jurisdiction to

   certify a nationwide class.

         Plaintiffs nevertheless contend that CWT waived its ability

   to object to personal jurisdiction for several reasons: (1) CWT

   conceded in its earlier motion to dismiss that it “does not

   challenge the Court’s personal jurisdiction over it” (see Def.’s

   Mot. to Dismiss at 7 n.1, Dkt. No. 46); (2) CWT stipulated to

   transfer the putative nationwide class action to this Court; and

   (3) the parties have already completed fact and expert discovery

   in   this    case.    Generally,      defendants      must    assert    personal

   jurisdiction challenges in their first responsive pleading, or

   else waive them. FED. R. CIV. P. 12(b)(2), (h)(1); see Ins. Corp of


                                         - 38 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             3906/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4300
                                                                                 61 of 95



   Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 705

   (1982). CWT failed to raise such a challenge when it earlier filed

   its motion to dismiss. (Def.’s Mot. to Dismiss, Dkt. No. 46.) In

   doing    so,    CWT    waived    any    objections     it    had   to   personal

   jurisdiction.

          Nevertheless, the Court will excuse CWT’s failure to raise

   this    jurisdictional      objection.     Lower    courts   “‘retain[     ]    the

   independent power to identify and apply the proper construction of

   governing law,’ even where the parties ‘fail[ ] to advert’ to the

   applicable rule in their own briefing.” Greene, 289 F. Supp. 3d at

   877 (quoting Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99

   (1991)     (excusing     forfeiture       of     Bristol-Myers     jurisdiction

   challenge)); see also ISI Int’l, Inc. v. Borden Ladner Gervais

   LLP, 256 F.3d 548, 551 (7th Cir. 2001) (excusing forfeiture and

   remarking that “[f]ederal courts are entitled to apply the right

   body of law, whether the parties name it or not”), as amended (July

   2, 2001); Mussat v. IQVIA Inc., No. 17 C 8841, 2018 WL 5311903, at

   *2 (N.D. Ill. Oct. 26, 2018) (finding that the defendant did not

   forfeit or waive personal jurisdiction defense when controlling

   precedent      previously   foreclosed     it)     (citing   Hawknet,    Ltd.    v.

   Overseas Shipping Agencies, 590 F.3d 87, 92 (2d Cir. 2009)). As

   this Court previously emphasized, “[t]he Supreme Court made clear

   in Bristol-Myers what standard to apply in scrutinizing personal


                                          - 39 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4006/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4301
                                                                                 62 of 95



   jurisdiction      as   to   the     claims     of    nonresident   plaintiffs.”

   Promologics, Inc., 2018 WL 3474444, at *3 (citing Practice Mgmt.

   Support Servs., Inc. v. Cirque du Soleil, Inc., 301 F. Supp. 3d

   840, 864 (N.D. Ill. 2018), class decertified on other grounds, No.

   14 C 2032, 2018 WL 3659349 (N.D. Ill. Aug. 2, 2018)). This Court

   will continue to follow that direction. Id.

         In sum, the Court lacks jurisdiction over CWT as to the claims

   of   the   nonresident,     proposed    class       members.   Therefore,   those

   proposed class members who are not Illinois residents and who

   allegedly received VVT’s prerecorded calls outside of this state’s

   borders cannot be party to this case. Accordingly, the Court will

   consider Plaintiffs’ motion for class certification only as it

   pertains to Illinois residents.

                                  2.    Class Scope

         To address another threshold matter, the Court considers

   CWT’s challenge against Plaintiffs’ proposed class definition. As

   recited above, Plaintiffs propose the following class in their

   motion:

         All persons in the United States (1) who VVT called from
         December 29, 2014 through March 20, 2016, to market a
         cruise aboard the Grand Celebration cruise liner sold by
         CWT, and (2) who answered such calls.

   (Pls.’ Mot. for Class Cert. at 2.) CWT contends that Plaintiffs

   impermissibly expanded the class definition to include consumers


                                         - 40 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4106/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4302
                                                                                 63 of 95



   who received calls from CWT on landline telephones in addition to

   those who received the calls on their cell phone. (See Compl. ¶ 130

   (providing the following class definition: “All individuals in the

   United States whose cellular telephone number [CWT], or someone on

   [CWT’s] behalf, called . . .”). CWT seeks to proceed with the

   prior, limited class definition. The Court declines this request.

         The Seventh Circuit has determined that a “complaint must

   contain three things: a statement of subject-matter jurisdiction,

   a claim for relief, and a demand for a remedy.” Chapman v. First

   Index, Inc., 796 F.3d 783, 785 (7th Cir. 2015) (citing FED. R. CIV.

   P. 8(a)). “Class definitions are not on that list. Instead the

   obligation to define the class falls on the judge’s shoulders under

   FED. R. CIV. P. 23(c)(1)(B).” Id. (citing Kasalo v. Harris & Harris,

   Ltd., 656 F.3d 557, 563 (7th Cir. 2011)). Finally, “[t]he judge

   may ask for the parties’ help, but motions practice and a decision

   under Rule 23 do not require the plaintiff to amend the complaint.”

   Id.

         Plaintiffs are not required to amend their Complaint prior to

   filing for class certification to delineate the exact contours of

   their class. See Griffith v. ContextMedia, Inc., No. 16-cv-2900,

   2018 WL 372147, at *2 (N.D. Ill. Jan. 11, 2018) (“[T]he law of

   this circuit does not mandate denial of certification on the

   principle that plaintiff must stick to the definition proposed in


                                         - 41 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4206/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4303
                                                                                 64 of 95



   her complaint.”). This Court can consider “modifications” to the

   proposed class “at any time prior to final judgment.” Chapman v.

   Wagener Equities, Inc., No. 09-cv-7299, 2012 WL 6214597, at *5-6

   (N.D. Ill. Dec. 13, 2012). Accordingly, the Court notes Plaintiffs’

   current proposed class definition and will proceed with that

   definition for purposes of class certification.

                           3.    Rule 23(a) Requirements

          The Court turns to whether the putative class satisfies the

   four    prerequisites        of   Rule     23(a):     numerosity,   commonality,

   typicality, and adequacy of representation.

                                     a.     Numerosity

          Numerosity is satisfied where the proposed class is “so

   numerous that joinder of all members is impracticable.” FED. R.

   CIV. P. 23(a)(1). Plaintiffs need not show the exact number of

   class members “as long as a conclusion is apparent from good-faith

   estimates.” Barragan v. Evanger’s Dog and Cat Food Co., 259 F.R.D.

   330, 333 (N.D. Ill. 2009) (citation omitted). While there is no

   set number that serves as a bar or requirement to establish

   numerosity, “a class including more than 40 is generally believed

   to be sufficient.” Id.

          To approximate the number of class members, Plaintiffs rely

   on CWT’s phone records. Those records show that VVT transferred to

   CWT 1,649,312 calls, of which 928,023 constituted unique U.S.

                                            - 42 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4306/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4304
                                                                                 65 of 95



   telephone numbers. (See Weir Decl. ¶ 9.) In addition, Plaintiffs

   assert that the total number of VVT’s outbound calls—and thus the

   potential number of class members—albeit unknown, is likely many

   times the number of calls VVT transferred to CWT, since most

   individuals hung up on VVT, did not qualify for the vacation

   package, or were not transferred for some other reason. Based on

   the foregoing, Plaintiffs assert numerosity has clearly been met.

         CWT    nevertheless      raises    two    arguments     against    finding

   numerosity: (1) Plaintiffs cannot show numerosity if the Court

   limits the class to Illinois residents, and (2) the list of numbers

   does not identify who answered a single call. As for the first

   argument, CWT contends that Plaintiffs’ list of unique phone

   numbers does not identify the number of Illinois class members. Of

   the numbers provided in Plaintiffs’ list, 39,969 unique phone

   numbers contained an Illinois area code. (Weir Decl. ¶ 3.) CWT

   argues, however, that individuals can have a phone number with an

   Illinois area code but no longer live in Illinois. That is correct,

   though individuals can also live in Illinois without having an

   Illinois area code and have received the calls at issue. Whatever

   the case, against this backdrop, it is highly unlikely that fewer

   than 40 Illinois residents received calls. CWT’s first argument

   fails.




                                         - 43 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4406/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4305
                                                                                 66 of 95



         CWT’s second argument fares no better. It contends that the

   list of phone numbers does not distinguish between inbound and

   outbound    phone    calls.   In    addition     to    making   calls,    VVT   also

   answered calls, which are not at issue in this case. The record

   shows, however, that VVT was predominately making outbound calls.

   (See Vogel Dep. 35:21-22 (“VVT made outbound calls to generate

   transfers to Holiday Cruises.”); Pool Dep. 68:7-8 (“VVT is a

   company, I believe, based out of India that was making outbound

   calls.”).) Moreover, Plaintiffs’ list of numbers was derived from

   records that came solely from VVT’s outbound calls. (See Poole

   Dep. 56:17-22 (“Q: So calls being transferred from VVT were sent

   to   different    phone   numbers     than     the    numbers   that   were     given

   directly to consumers on the radio and the mail and those other

   mediums, correct? A: That is correct.”).) CWT’s argument thus holds

   no water. Plaintiffs have met the requirement of numerosity.

                                  b.    Commonality

         To establish commonality, Plaintiffs must show that “there

   are questions of law or fact common to the class.” Fed. R. Civ. P.

   23(a)(2).     Commonality      requires      “not     the   raising      of   common

   ‘questions’—even in droves—but, rather the capacity of a classwide

   proceeding to generate common answers apt to drive the resolution

   of the litigation.” Dukes, 564 U.S. at 350. “A common nucleus of

   operative facts is usually enough to satisfy the commonality

                                         - 44 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4506/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4306
                                                                                 67 of 95



   requirement of Rule 23(a)(2).” Keele v. Wexler, 149 F.3d 589, 594

   (7th Cir. 1998); Puffer v. Allstate Ins. Co., 255 F.R.D. 450, 458

   (N.D. Ill. 2009).

         Plaintiffs bring only one claim—an alleged TCPA violation. As

   already explained, the TCPA prohibits (with certain exceptions)

   making calls using a “prerecorded voice” without the prior express

   consent of the called party. 47 U.S.C. § 227(b)(1)(A)-(B); 47

   C.F.R. § 64.1200(a)(1)-(2). To prevail on this claim, Plaintiffs

   must show “that they received calls as part of this call campaign,

   and that every call included a prerecorded message.” Aranda v.

   Caribbean Cruise Line, Inc., 179 F. Supp. 3d 817, 825 (N.D. Ill.

   2016), aff’d, No. 17-1626, 2018 WL 3545146 (7th Cir. July 24,

   2018).

         CWT raises a host of factual assertions, contending that

   numerous differences exist between the phone calls, which mandate

   individualized determinations. First, CWT points to the fact that

   VVT agents could “unmute” their microphones on the calls and use

   their own voices “[i]f a complex question was asked that was not

   covered in the 40 or so prompts.” (Vogel Dep. 94:25-95:1.) Whether

   that is the case is beside the point. VVT played prerecorded voice

   messages from the very beginning of most, if not all, outbound

   calls it made. (See Vogel Dep. 75:17-20 (“When the person answers,




                                         - 45 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4606/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4307
                                                                                 68 of 95



   you hit the first recording which is the hello greeting, and then

   you go down to the required prompts.”).)

         Second, CWT contends that VVT agents had to decide whether to

   use the prerecorded voice prompts, insinuating that such prompts

   could not have been used at all. The record suggests otherwise.

   (See Poole Dep. 84:11-16 (“Q: And VVT was not allowed to improvise,

   they were not allowed to say anything on the phone that Holiday

   Cruise Line didn’t already approve in writing; is that correct? A:

   Correct.”).) In fact, VVT agents were required to play certain

   prerecorded prompts before they could transfer the call to CWT’s

   call center. (See Albright Dep. 53:6-9 (“Q: So there’s certain

   prompts they have to go through for each call before they’re

   allowed to transfer? A: Yes.”).) Moreover, CWT has proffered no

   evidence that VVT agents made calls to potential class members

   without    using   the   prerecorded     prompts.     “Mere   speculation”      is

   insufficient to defeat commonality. Karpilovsky v. All Web Leads,

   Inc., No. 17-cv-1307, 2018 WL 3108884, at *5 (N.D. Ill. June 25,

   2018).

         Third, CWT argues that individualized questions exist as to

   whether VVT agents were making additional calls simultaneously

   while on the phone with each potential class member. Although CWT’s

   expert Kenneth Sponsler opined that VVT’s prerecorded calls used

   on an individual-to-individual basis do not violate the TCPA, such


                                         - 46 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4706/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4308
                                                                                 69 of 95



   an   opinion      is   not     dispositive   of   the    merits   of   this   case.

   Plaintiffs     raised        several    objections      that   could   potentially

   undermine the weight of Sponsler’s opinion. This is an issue better

   determined     at      trial   and   after   cross-examination.        For   present

   purposes, courts have already found commonality exists on the

   question     of     whether     using    soundboard      technology    to    deliver

   prerecorded messages that requires human involvement—such as the

   VVT Software—violates the TCPA. See Braver v. Northstar Alarm

   Servs., LLC, No. CIV-17-0383-F, 2018 WL 6929590, at *6-7 (W.D.

   Okla. Oct. 15, 2018). That suffices. CWT’s final argument fails.

         The members of Plaintiffs’ proposed class all received a call

   from VVT agents, who utilized the VVT Software to market the same

   vacation package by using prerecorded voice messages. This is a

   “common alleged injury presenting a common question.” Birchmeier,

   302 F.R.D. at 251 (finding similarly where class members “received

   the same calls offering a free cruise in exchange for a political

   or public opinion survey, made by or for one of the defendants,

   using the same artificial or prerecorded voice technology”); see

   also Gehrich v. Chase Bank USA, N.A., 316 F.R.D. 215, 224 (N.D.

   Ill. 2016) (finding the commonality requirement satisfied in TCPA

   case where “[e]ach class member suffered roughly the same injury:

   receipt of at least one phone call . . . to her cell phone”). VVT’s

   conduct “therefore raise[s] common questions, the truth or falsity


                                           - 47 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4806/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4309
                                                                                 70 of 95



   of which would resolve the claims in this case in one stroke.”

   Toney v. Quality Res., Inc., 323 F.R.D. 567, 584 (N.D. Ill. 2018).

   Accordingly, the Court concludes that Plaintiffs have satisfied

   Rule 23(a)(2)’s commonality requirement.

                                   c.   Typicality

         A named representative’s claims are typical of the proposed

   class if they “arise from the same events or course of conduct

   that gives rise to the putative class members’ claims.” Beaton v.

   SpeedyPC Software, 907 F.3d 1018, 1026 (7th Cir. 2018). “[T]he

   typicality requirement is liberally construed.” Gaspar v. Linvate

   Corp., 167 F.R.D. 51, 57 (N.D. Ill. 1996). Plaintiffs contend that

   their claims are typical of the class members in that they all

   arise from the same course of conduct—namely, CWT’s use of VVT to

   call class members and play audio recordings marketing the Grand

   Celebration Vacation Package during the Class Period. They also

   pursue their claims based on the same legal theory of being

   subjected to unwanted prerecorded voice messages.

         In response, CWT points to a series of inconsequential facts

   to argue that Plaintiffs’ claims are not typical of the class. For

   example, CWT asserts that one of the named Plaintiffs, Julie

   Herrera, is likely not a member of the class because the only call

   she answered from VVT was not from a number used by VVT during the

   campaign. As Plaintiffs point out, however, VVT sent an email to

                                         - 48 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             4906/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4310
                                                                                 71 of 95



   CWT confirming that it placed an outbound call to Herrera’s phone

   number on May 4, 2015. (See Julie Herrera Email 2, Ex. 33 to Pls.’

   Mot. for Class Cert., Dkt. No. 165-33.) CWT next posits that

   another named Plaintiff, Angel Bakov, cannot recall whether he

   interacted with a VVT agent on any of the calls he claims to have

   answered from or dialed to VVT. Plaintiffs respond, however, that

   Bakov’s call records show that he answered incoming calls from VVT

   that   lasted    for    several       minutes.     (See   Bakov   Decl.)      Then   CWT

   contends     that      the        third   named    Plaintiff,     Kinaya      Hewlett,

   experienced a series of back and forth calls with one male VVT

   agent, which resulted in their “cussing each other out.” (Kinaya

   Hewlett Dep. 22:25-23:6, 102:10-18, Ex. E to Def.’s Resp. to Pls.’

   Mot. for Class Cert., Dkt. No. 180-5.) But regardless of the

   varying    responses         or    reactions      to   VVT’s   calls,   one    factual

   allegation remains constant—VVT purportedly made outbound calls to

   Plaintiffs and the other proposed members of the class and played

   them audio recordings to market a cruise vacation. These facts

   make the Plaintiffs’ claims typical of the class in a TCPA case.

   See Birchmeier, 302 F.R.D. at 251 (“[B]ecause the named plaintiffs

   received the same type of call as the other class members, their

   claims are typical of those of the class.”); see also Braver, 2018

   WL 2929590, at 7 (finding typicality where the plaintiff and the

   class members’ claims “ar[o]se from the same operative allegation:


                                             - 49 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5006/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4311
                                                                                 72 of 95



   that without express written consent, a call was initiated, using

   a prerecorded voice, to [the plaintiff] and the class members’

   residential telephone lines, in an effort to market . . . home

   security systems, in violation of the TCPA”). Thus, the typicality

   requirement is satisfied.

                           d.   Adequate Representation

         To ensure adequate representation, Plaintiffs must show that

   they “will fairly and adequately protect the interests of the

   class.” FED. R. CIV. P. 23(a)(4). Courts look to “the adequacy of

   the named plaintiffs as representatives of the proposed class’s

   myriad members, with their differing and separate interests.”

   Gomez v. St. Vincent Health, Inc., 649 F.3d 583, 592 (7th Cir.

   2011). The adequacy and typicality requirements “tend[ ] to merge.”

   Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 626 n.20 (1997). The

   Seventh    Circuit     has   determined,       however,   that    conflicts     of

   interest and class representatives with credibility issues may

   negate a finding of adequacy. See Johnson v. Meriter Health Servs.

   Emp. Ret. Plan, 702 F.3d 364, 372 (7th Cir. 2012); CE Design Ltd.

   v. King Architectural Metals, Inc., 637 F.3d 721, 726 (7th Cir.

   2011).

         It appears to the Court that CWT does not take issue with the

   adequacy of class counsel. CWT has not identified any conflicts of

   interests, and none are apparent to the Court. Plaintiffs’ counsel

                                         - 50 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5106/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4312
                                                                                 73 of 95



   has significant experience with class action TCPA litigation and

   has the resources to pursue this action. (See Firm Resumes, Exs.

   24,   25   to   Pls.’   Mot.   for   Class     Cert.,   Dkt.   No.   165-24-25.)

   Moreover, as discussed above, Plaintiffs’ claims are typical of

   the class, which lends to a finding of adequacy. Toney, 323 F.R.D.

   at 585 (finding “factual similarities” between named plaintiff and

   class members’ claims means their “interests are sufficiently

   aligned and free of internal conflicts so that they do not pose

   any problems related to adequacy of representation”). As such, the

   Court agrees with Plaintiffs that the class representatives are

   adequate.

                               4.   Ascertainability

         In addition to the four requirements of Rule 23(a), courts

   have consistently evaluated a fifth, implied requirement: that the

   membership of the class be sufficiently definite or ascertainable.

   See Jamie S. v. Milwaukee Pub. Sch., 668 F.3d 481, 493 (7th Cir.

   2012) (“[A] class must be sufficiently definite that its members

   are ascertainable.”) “[T]o be ascertainable, a class definition

   must identify ‘a particular group of individuals . . . harmed in

   a particular way . . . during a specific period,’ and must not be

   ‘defined in terms of success on the merits’ to avoid a fail-safe

   problem.” Practice Mgmt. Supprt Servs., Inc., 301 F. Supp. 3d at

   848 (quoting Mullins, 795 F.3d at 660-61.) The Court need not

                                         - 51 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5206/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4313
                                                                                 74 of 95



   ascertain “absent class members’ actual identities . . . [i]t is

   enough    that    the    class   be    ascertainable,”        with    class     members

   identified later in the claims administration process if the class

   proceeds. Boundas v. Abercrombie & Fitch Stores, Inc., 280 F.R.D.

   408, 417 (N.D. Ill. 2012).

         CWT raises seven arguments against ascertainability. These

   arguments, in one form or another, all question the validity and

   reliability       of    Plaintiffs’     proposed     method     for    class    member

   identification. At this stage, such arguments do not carry much

   weight. Ascertainability depends on “the adequacy of the class

   definition       itself,”    not      “whether,      given    an     adequate     class

   definition, it would be difficult to identify particular members

   of the class.” Mullins, 795 F.3d at 658. Plaintiffs are not

   required     to    demonstrate        that    “there     is     a     ‘reliable       and

   administratively feasible’ way to identify all who fall within the

   class definition.” Id. at 657-58. Nevertheless, the Court will

   provide a brief overview of CWT’s objections and its responses to

   them as it deems appropriate.

         First,      CWT   contends      that   “when    dealing       with   a   list    of

   telephone numbers and no other identifying information, there is

   no accurate, reliable, and non-individualized way to identify to

   whom a wireless number belonged at the point in time when the call

   was made.” (Def.’s Resp. to Pls.’ Mot. for Class Cert. at 16.) As


                                           - 52 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5306/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4314
                                                                                 75 of 95



   discussed above, in considering the parties’ Daubert motions, the

   methodology used to identify class members described in Peters-

   Stasiweicz’s report is reliable and has been accepted by courts in

   this District and across the country. See Birchmeier, 302 F.R.D.

   at 247 (approving using “the records of third-party phone carriers

   and third-party database providers”); see also Reyes, 2018 WL

   3145807, at *13 (approving same methodology, finding that it

   “employed generally reliable methodologies which entail, inter

   alia, performance of detailed statistical analysis and utilization

   of   LexisNexis     data     that   has   been   independently      verified”);

   Shamblin, 2015 WL 1909765 (same); Krakauer, 311 F.R.D. at 391

   (same). The reliability and acceptance of this methodology are

   beside the point, however. CWT’s argument “misapprehends the law

   of the Seventh Circuit, which imposes no such burden to establish

   ascertainability.” Toney, 323 F.R.D. at 582.

         It is also worth mentioning that any difficulties CWT raises

   in identifying class members can be attributed to CWT’s failure to

   keep records of the individuals it hired VVT to call. See Mullins,

   795 F.3d at 668 (explaining that denying class certification based

   on   difficulties      in     identifying      class   members     “effectively

   immunizes defendants from liability because they chose not to

   maintain     records    of    the   relevant     transactions”);       Salam    v.

   Lifewatch, Inc., No. 13-cv-9305, 2016 WL 8905321, at *2 (N.D. Ill.


                                         - 53 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5406/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4315
                                                                                 76 of 95



   Sept. 6, 2016) (finding that “denying class certification because

   [the d]efendant is unable to provide [a] list of potential class

   members would encourage [the] defendant not to keep records,

   shielding     themselves        from    liability”).      For     present      purposes,

   Plaintiffs have proposed a method to identify class members that

   this Court finds reliable. This suffices.

         Second,     CWT    asserts        that   Plaintiffs       cannot    distinguish

   outbound    calls       by    VVT    agents    from     inbound    calls       by   other

   individuals.      The        proposed    class    only     includes      the    former.

   Plaintiffs point out, however, that CWT’s Rule 30(b)(6) witness

   testified that the numbers VVT agents used were not published in

   its advertisements. The only way for consumers to make such inbound

   calls was for them to have received an outbound call by VVT in the

   first place. (See Poole Dep. 56:17-22 (“Q: Okay. So calls being

   transferred from VVT [to CWT’s call centers] were sent to different

   phone   numbers     than       the   numbers     that    were   given    directly     to

   consumers on the radio and the mail and those other mediums,

   correct? A: That is correct.”).) Moreover, Plaintiffs assert, and

   the Court agrees, that class members “can simply be asked to

   certify that they received and answered the call from ‘Jennifer

   with the Holiday Cruise Line’” (Pls.’ Reply to Def.’s Resp. to

   Pls.’ Mot. for Class Cert. at 18, Dkt. No. 194), which is a method

   already endorsed by the Seventh Circuit, see Hughes v. Kore of


                                            - 54 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5506/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4316
                                                                                 77 of 95



   Ind. Enter., Inc., 731 F.3d 672, 676-77 (7th Cir. 2013) (finding

   appropriate      allowing     class    members     to    self-identify      using

   affidavits, reasoning “[w]hen reasonable effort would not suffice

   to identify the class members, notice by publication, imperfect

   thought it is, may be substituted”). CWT’s argument thus fails.

         Third, CWT confines the ascertainability inquiry to whether

   Plaintiffs will be able to discern if class members were Illinois

   residents—given that the class is limited to Illinois residents

   for jurisdiction reasons—at the time they received calls by VVT.

   This too is an objective determination that does not implicate

   ascertainability. Nevertheless, to assuage CWT’s concerns, the

   methodology      Plaintiffs     intend     to    use    to   identify    members

   “provide[s] an address history for individuals as of a given time.”

   (Peters-Stasiweicz Dep. 51:23-25.) It seems to the Court that this

   should assist with any difficulties discerning Illinois residents

   as members of the class.

         The remainder of CWT’s arguments—ascertaining who answered

   the call, who answered a call by a VVT agent making multiple calls,

   whether landline or cellular telephone numbers were used, and in

   which calls VVT agents used their own voices—fare no better. The

   Court already considered and responded to many of these concerns.

   For example, it has accepted Plaintiffs proposed class definition,

   which includes calls made to both landline or cellular telephone


                                         - 55 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5606/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4317
                                                                                 78 of 95



   numbers. It has also determined, when considering commonality,

   that whether VVT agents were making multiple calls simultaneously

   or later interjected the phone call to use their own voice are

   inquiries insufficient to deny certification. And in terms of

   ascertaining who answered the call, the Court has already deemed

   appropriate that class members can submit affidavits if necessary.

   CWT’s arguments against ascertainability all fail.

         Plaintiffs’       proposed    definition     identifies      a   group    of

   individuals harmed in a particular way during a specific period —

   individuals who, between December 29, 2014, through March 20, 2016,

   received    calls    by    VVT,   playing   unwanted    prerecorded     messages

   marketing a vacation cruise. CWT and VVT maintained an exclusive

   relationship—VVT was the sole entity making outbound calls to

   market the vacation cruise and did not work for any other travel

   company. (See Advertising Agreement ¶ 4.) Based on the foregoing,

   the   Court     finds     Plaintiffs     have   met    the     requirements     of

   ascertainability.

                             5.   Rule 23(b) Requirements

         Plaintiffs seek certification under Federal Rule of Civil

   Procedure 23(b)(3),        which    requires    they    also    show   that    (1)

   questions of law or fact common to the class members predominate

   over any questions affecting only individual class members, and

   (2) a class action is superior to other methods available to


                                          - 56 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5706/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4318
                                                                                 79 of 95



   adjudicate the controversy at issue. FED. R. CIV. P. 23(b)(3). The

   Court addresses each of these components in turn.

                                  a.   Predominance

         “There is no mathematical or mechanical test for evaluating

   predominance.” Messner, 669 F.3d at 814. Predominance is satisfied

   when “common questions represent a significant aspect of [a] case

   and . . . can be resolved for all members of [a] class in a single

   adjudication.” Id. at 815. “If, to make a prima facie showing on

   a given question, the members of a proposed class will need to

   present evidence that varies from member to member, then it is an

   individual question. If the same evidence will suffice for each

   member to make a prima facie showing, then it becomes a common

   question.” Id. That does not mean that individual questions must

   be   absent.     Id.    Rule   23(b)(3)     contemplates      such   individual

   questions,     but     it   “requires   only    that    those   questions     not

   predominate over the common questions affecting the class as a

   whole.” Id.

         CWT argues that the proposed class is not manageable, but its

   argument rests on assertions it has already made, and the Court

   has already addressed. CWT contends that each class member must

   provide individualized evidence that they answered a call from

   VVT, heard a prerecorded message play, were Illinois residents,

   and so forth. (See Def.’s Resp. to Pls.’ Mot for Class Cert. at

                                         - 57 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5806/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4319
                                                                                 80 of 95



   19.) The Court need not reiterate the reasons for which it found

   each    of   CWT’s   assertions    without      merit.    Suffice    it   to    say,

   Plaintiffs’ case is susceptible to proof common to the class:

   “whether VVT called class members on CWT’s behalf as part of the

   Grand   Celebration     marketing      campaign    and    whether    those     calls

   included prerecorded messages.” (Pls.’ Mot. for Class Cert. at

   17.) That definition “do[es] not leave much room for variation and

   [is] undoubtedly common to each class member[.]” Birchmeier, 302

   F.R.D. at 253 (predominance satisfied where class defined by “offer

   of a free cruise; offer made in exchange for participation in a

   political     or   public   opinion    survey;    use    of   a   prerecorded    or

   artificial voice; date of call; by, on behalf of, or for the

   benefit of defendants”).

          The question of appropriate remedies also is common to the

   class. See Practice Mgmt. Supprt Servs., Inc., 301 F. Supp. 3d at

   885 (citation omitted). Plaintiffs seek statutory damages, “which

   eliminates individual variations.” Id. (finding “in TCPA case,

   defendants’ contention about calculation of individual damages is

   a non-issue in terms of predominance”) (internal quotation marks

   and    citation    omitted).    They    also    seek    treble    damages,     which

   presents a question common to the class. See Toney, 323 F.R.D. at

   591 (finding that “whether or not [the d]efendants acted willfully

   or knowingly can be decided on a class-wide basis”). Finally, it


                                          - 58 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             5906/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4320
                                                                                 81 of 95



   bears mentioning that this Court “has substantial latitude in the

   management of complex class-action litigation.” Kartman v. State

   Farm Mut. Auto Ins. Co., 634 F.3d 883, 888 (7th Cir. 2011). It

   will   “have    the    ability    to     fashion       a    solution       that    fits   the

   particular     circumstances        of    this      case    . . .”     Birchmeier,        302

   F.R.D. at 254. Thus, the Court finds the class is manageable for

   present purposes and satisfies the requirements of predominance.

                                     b.     Superiority

          Superiority     is   comparative:         The       Court    must    consider      the

   efficiency of a class action with an eye toward other available

   methods. Mullins,        795     F.3d    at    664.    Factors       used    to    evaluate

   superiority     include:       “(A)      the     class      members’        interests     in

   individually controlling the prosecution or defense of separate

   actions; (B) the extent and nature of any litigation concerning

   the controversy already begun by or against class members; (C) the

   desirability or undesirability of concentrating the litigation of

   the claims in the particular forum; and (D) the likely difficulties

   in managing a class action.” FED. R. CIV. P. 23(b)(3).

          Here, factors (A), (B), and (C) plainly weigh in favor of

   certification.        Putative    class        members       have    “little       economic

   incentive to sue individually based on the amount of potential

   recovery     involved,      there       are    no     known    existing           individual

   lawsuits, and judicial efficiency is served by managing claims in

                                            - 59 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             6006/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4321
                                                                                 82 of 95



   one proceeding.” Practice Mgmt. Supprt Servs., Inc., 301 F. Supp.

   3d at 856; see also Mussat v. Global Healthcare Res., LLC, No. 11

   C 7035, 2013 WL 1087551, at *7 (N.D. Ill. Mar. 13, 2013) (finding

   TCPA class superior given “fairly small potential for individual

   recovery” and lack of any “indication that other class members

   have commenced litigation against the defendants”). With regard to

   factor (D), for TCPA cases, “class member identification issues

   . . . [are] assessed in the context of ‘the likely difficulties of

   managing a class action’ prong of the superiority requirement,

   which involves a relative assessment of the ‘costs and benefits of

   the class device.’” Id. at 857 (quoting Mullins, 795 F.3d at 657-

   58,   663).     As    this   Court     has   already   emphasized,      however,

   manageability “is almost never a bar to class certification.” Id.

   at 857 (internal quotation marks and citation omitted).

         The central theme of CWT’s opposition to class certification

   is questioning the validity of Plaintiffs’ proposed method of class

   member identification. CWT contends that class members should not

   be allowed to self-identify through affidavit because “the absence

   of objective records that could be used to corroborate the contents

   of    such    affidavits      . . .    militates    against     a   finding     of

   superiority.” (Def.’s Resp. to Pls.’ Mot. for Class Cert. at 20.)

   As already discussed, the Seventh Circuit has determined that

   “courts      should   not    decline   certification     merely     because   the


                                          - 60 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             6106/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4322
                                                                                 83 of 95



   plaintiff’s proposed method for identifying class members relies

   on affidavits.” Mullins, 795 F.3d at 672.                 This too applies even

   in the absence of objective records. See id. (assuming that the

   defendant “will have no records” and the consumers will not “have

   kept their receipts”).

         In further support of superiority, Plaintiffs point out that

   they have adduced significant discovery relevant to class members

   including, but not limited to, (1) a list of calls transferred

   from VVT to CWT call centers during the Class Period, (2) call

   records    from    the     carriers    that     handled   a   portion    of   those

   transferred       calls,     (3)      Peters-Stasiweicz’s       expert    opinion

   testimony that identifying class members through a given phone

   number is possible (Peters-Stasiweicz Decl. ¶ 12), and (4) a

   partial list of over 13,000 numbers VVT used during part of the

   Class Period (Exs. 20-21 to Pls.’ Mot. for Class Cert., Dkt. No.

   165-20-21). This discovery enables Plaintiffs to identify and send

   direct notice to a significant portion of the proposed class.

   Others may self-identify by submitting documentation that they

   received a call by VVT, such as a phone bill or affidavit. These

   methods for identification and notice are acceptable. See Hughes,

   731 F.3d at 676-77; Birchmeier, 302 F.R.D. at 245-50. As a result

   of the foregoing, “[c]lass treatment will provide the fairest and

   most efficient adjudication of the alleged violations of the TCPA.”


                                          - 61 -
CaseCase:
    0:19-cv-61509-WPD
          1:15-cv-02980 Document
                         Document#:1215
                                      Entered
                                        Filed: on
                                               03/21/19
                                                  FLSD Page
                                                        Docket
                                                             6206/17/2019
                                                                of 62 PageID
                                                                           Page
                                                                             #:4323
                                                                                 84 of 95



   Braver, 2018 WL 6929590, at *12. Accordingly, the superiority

   requirement is satisfied.

         In sum, after careful consideration, the Court finds that

   Plaintiffs     have   met   the    requirements    of    Rule   23(A)     and   Rule

   23(b)(3). Accordingly, Plaintiffs’ Motion for Class Certification

   is granted in so far as the class is limited to Illinois residents.

                                  III.   CONCLUSION

         For the reasons stated herein, Defendant’s Motion to Exclude

   the   Testimony     of   Randall    Snyder     (Dkt.    No.   172)   is    granted.

   Plaintiffs’ Motion to Exclude the Testimony of Kenneth R. Sponsler

   (Dkt. No. 169) and Defendant’s Motions to Exclude the Testimonies

   of Colin Weir (Dkt. No. 170) and Christina Peters-Stasiweicz (Dkt.

   No. 171) are all denied. Plaintiffs’ Motion for Class Certification

   (Dkt. No. 165) is granted in part and denied in part.                     The Court

   certifies the class as to the claims of the Illinois residents,

   but lacks jurisdiction over Defendant as to the claims of the

   nonresident, proposed class members.

   IT IS SO ORDERED.




                                                Harry D. Leinenweber, Judge
                                                United States District Court

   Dated: 3/21/2019


                                         - 62 -
Case 0:19-cv-61509-WPD Document 1 Entered on FLSD Docket 06/17/2019 Page 85 of 95




                                                             EXHIBIT B
Case 0:19-cv-61509-WPD
     Case: 1:15-cv-02980 Document #:
                                  1 78
                                     Entered
                                       Filed: 08/04/16
                                              on FLSD Page
                                                       Docket
                                                            1 06/17/2019
                                                              of 10 PageIDPage
                                                                          #:1047
                                                                               86 of 95



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHER DISTRICT OF ILLINOIS
                                EASTERN DIVISION


   ANGEL BAKOV and JULIE
   HERRERA, Individually and on
   Behalf of all others
   Similarly situated,

                         Plaintiffs,
                                                    Case No. 15 C 2980
               v.

   CONSOLIDATED TRAVEL HOLDINGS                Judge Harry D. Leinenweber
   GROUP, INC., a Florida
   Corporation; CONSOLIDATED
   WORLD TRAVEL, INC, d/b/a
   HOLIDAY CRUISE LINE, a
   Florida Corporation; JAMES H.
   VERRILLO, an Individual;
   DANIEL E. LAMBERT, an
   Individual; JENNIFER
   POOLE, an Individual; and
   DONNA HIGGNS, an Individual,

                         Defendants.


                          MEMORANDUM OPINION AND ORDER

                                  I.   BACKGROUND

         Plaintiffs      Angel    Bakov      (“Bakov”)    and    Julie     Herrera

   (“Herrera”)      (collectively,     the    “Plaintiffs”)      filed   separate

   class action complaints seeking injunctive relief and damages

   against    Consolidated     World   Travel,    Inc.   d/b/a   Holiday    Cruise

   Line (“HCL”) pursuant to the Telephone Consumer, Inc. Act, 42

   U.S.C.§ 227, et seq. (the “TCPA”) and seeking relief under the

   Illinois Automatic Telephone Dialers Act, 815 ILCS305/1, et seq.
Case 0:19-cv-61509-WPD
     Case: 1:15-cv-02980 Document #:
                                  1 78
                                     Entered
                                       Filed: 08/04/16
                                              on FLSD Page
                                                       Docket
                                                            2 06/17/2019
                                                              of 10 PageIDPage
                                                                          #:1048
                                                                               87 of 95



   (the “ATDA”).         The two cases were deemed related, and by Order

   of the Court on September 17, 2015, a Consolidated Complaint was

   filed,     which     named    additional       Defendants      Consolidated          Travel

   Group Holdings (“CTH”) and James H. Verrillo, Donna Higgins,

   Daniel      Lambert,          and      Jennifer       Poole        (the       “Individual

   Defendants”).         The Individual Defendants and CTH have moved to

   dismiss for lack of jurisdiction pursuant to Rule 12(b)(2).                             All

   Defendants have moved to dismiss for failure to state a claim

   pursuant to Rule 12 (b)(6).

                                        II.    DISCUSSION

              A.   The Individual Defendants’ Jurisdiction Motion

         Because the TCPA does not authorize nationwide service of

   process, the court must look to Illinois law for the limitation

   on   the    exercise     of    personal       jurisdiction.           Its     “long   arm”

   statute     (735     ILCS    5/2-209(C))       authorizes      courts       to     exercise

   jurisdiction to the fullest extent allowed by the Illinois and

   federal constitutions.               Hyatt International Corp. v. Coco, 302

   F.3d 707. 713 (7th Cir. 2002).                  Jurisdiction can be general or

   specific.        General      jurisdiction          exists    only    when     a   party’s

   affiliation with a state is “constant and pervasive” and there

   is jurisdiction even if the specific action is unrelated to the

   contacts with the state.                   Nicholson v. E-Telequote Insurance,

   Inc.,    205    WL   5950659        (N.E.   Ill.,    Oct.    13,     2015).        Specific

   jurisdiction on the other hand must arise out of or is related

                                               - 2 -
Case 0:19-cv-61509-WPD
     Case: 1:15-cv-02980 Document #:
                                  1 78
                                     Entered
                                       Filed: 08/04/16
                                              on FLSD Page
                                                       Docket
                                                            3 06/17/2019
                                                              of 10 PageIDPage
                                                                          #:1049
                                                                               88 of 95



   to    a    defendant’s          contacts         with    the    forum.         Id.      Specific

   jurisdiction exists where a defendant has purposefully directed

   its activities at the forum state or purposefully availed itself

   of the privilege of conducting business in that state and the

   alleged        injury     arises       out       of    the    defendants’       forum   related

   activities.         N. Grain Marketing,, LLC v. Greving, 743 F.3d 487,

   492       (7th    Cir.        2015).         A    plaintiff       bears        the   burden     of

   establishing personal jurisdiction when a defendant challenges

   it. Id.          A plaintiff, however, need only make out a prima facie

   case      to     establish       personal         jurisdiction       and     the     court    must

   accept well pleaded facts as true.                            However, where a defendant

   challenges a fact alleged in the complaint by declaration, the

   plaintiff         has    an    obligation         to     go    beyond    the    pleadings      and

   produce          affirmative       evidence             supporting       the       exercise     of

   jurisdiction.            United Airlines v. Zaman, 2015 WL 2011720 (N.D.

   Ill., April 30, 2015).

             In this case, Plaintiffs have alleged in their Complaint in

   support of specific jurisdiction that the Individual Defendants

   participated in a marketing campaign resulting in unsolicited

   robotic telephone calls to Plaintiffs on their cell phones in

   violation of the TCPA and the ATDA.                            They contend that each of

   the       Individual          Defendants          participated          by     overseeing      the

   operations of HCL’s representatives and approving the use of

   third parties to make the calls to generate leads for HCL’s

                                                    - 3 -
Case 0:19-cv-61509-WPD
     Case: 1:15-cv-02980 Document #:
                                  1 78
                                     Entered
                                       Filed: 08/04/16
                                              on FLSD Page
                                                       Docket
                                                            4 06/17/2019
                                                              of 10 PageIDPage
                                                                          #:1050
                                                                               89 of 95



   cruise line business.                   The Individual Defendants countered the

   allegations         in     the    Complaint        by    filing     in    support          of   their

   Motion to Dismiss their affidavits averring to a long list of

   “nevers”       which       stated    clearly           that   none       of    the     Individual

   Defendants ever had anything to do with the State of Illinois in

   any    way,     shape       or     form    and      specifically          did       not    transact

   business or commit a tortious act in Illinois; and did not make

   or    cause    to     be    made    the        alleged    illegal     telephone            calls    in

   violation of the TCPA and/or in violation of the ATDA.

          Plaintiffs attempt to counter these affidavits by filing in

   support of its Opposition Brief, the deposition transcripts of

   three of the Defendants (Jennifer Poole, Daniel Lambert, and

   Donna    Higgins)          taken    in     a    case     arising     out       of    the    Eastern

   District of New York entitled Brian Jackson v. Caribbean Cruise

   Line, Inc., et al., CV 14 2485.                           That case involved alleged

   violations       of      the     TCPA     by     Caribbean        Cruise       Line,       Inc.,    a

   predecessor corporation to HCL, by sending or directing to be

   sent    on     its       behalf     text       messages       without         approval      of     the

   recipient.           The sum and substance of the deposition testimony

   in that case is that none of the deponents admitted to violating

   the law and testified that, if any unsolicited faxes were sent

   to the plaintiff, it was without authority or approval of HCL.

   There    are     the       obvious       distinctions          between         the    two       cases,

   Jackson       involved         unsolicited         faxes      and    this       case        involves

                                                    - 4 -
Case 0:19-cv-61509-WPD
     Case: 1:15-cv-02980 Document #:
                                  1 78
                                     Entered
                                       Filed: 08/04/16
                                              on FLSD Page
                                                       Docket
                                                            5 06/17/2019
                                                              of 10 PageIDPage
                                                                          #:1051
                                                                               90 of 95



   unsolicited          robotic      phone      calls,      and    the     two    cases      involve

   different cruise lines.                 However, there are close similarities

   between      these       two    cases     and    Flexicorps,          Inc.    v.    Benjamin       &

   Williams Debt Collectors, Inc., 2007 WL 1560212 (N.D. Ill., May

   29, 2007).          In Flexicorps, the court pointed out that it was not

   enough just to show a violation of the TCPA, but there must be,

   in     addition,         some     evidence        that    a      non-resident         defendant

   personally directed or participated in the violation in order to

   establish specific jurisdiction.                        It should also be noted that

   none of the Individual Defendants whose depositions were filed

   here were defendants in the Jackson case (at least at the time

   of   their     depositions),         but      only      the    cruise    line       and    the   ad

   agency       who    sent    the    faxes.         Since        the    Plaintiffs         have    not

   countered          the   affidavit      evidence         produced       by    the    Individual

   Defendants, they have not sustained their burden to demonstrate

   jurisdiction, their Motions to Dismiss for lack of jurisdiction

   are granted.

                      B.    The Jurisdiction Motion of Consolidated
                                Travel Holdings Group, Inc.

          The Defendant CTH also filed a Motion to Dismiss based on

   lack    of    jurisdiction.             As    Plaintiffs         themselves         state:        to

   establish          “personal      jurisdiction          over    a    non-resident         holding

   company,       the       determinative        question         is    whether       the    holding

   corporation is simply attempting to shield itself from lawsuits


                                                   - 5 -
Case 0:19-cv-61509-WPD
     Case: 1:15-cv-02980 Document #:
                                  1 78
                                     Entered
                                       Filed: 08/04/16
                                              on FLSD Page
                                                       Docket
                                                            6 06/17/2019
                                                              of 10 PageIDPage
                                                                          #:1052
                                                                               91 of 95



   by   conducting     its    own       business       through    the   legal    fiction         of

   ‘separate’       subsidiaries          and     distribution          networks.”           The

   Complaint alleges that HCL is a “mere instrumentality or alter

   ego of CTH” and that there is a lack of “corporate formality”

   between the two corporations.                  To counter these allegations CTH

   filed the affidavit of Daniel Lambert, one of CTH’s directors.

   He averred that CTH is incorporated under the laws of Florida

   and maintains its principal and sole office in Fort Lauderdale,

   Florida;    that    it     is    a    holding        company    of    which    HCL       is    a

   subsidiary;      that     it    maintains       a    separate    corporate         existence

   from HCL; HCL and CTH have separate books and records; CTH does

   not exert control over HCL’s daily affairs; CTH does not provide

   supplies    to     HCL;    and       CTH     does    not   engage      in    any    of    the

   activities engaged in by HCL.                  He further averred that CTH has

   never transacted any business in the State of Illinois and has

   not performed any act that had any consequences Illinois.                                     He

   then, on behalf of CTH, specifically denied that CTH performed

   any of the acts complained of by Plaintiffs in their Complaint.

   In response, Plaintiffs argue merely that HCL is the alter ego

   of CTH, citing Old Orchard Urban Ltd. v. Harry Rosen, Inc., 389

   Ill. App. 3d 58, 68 (1st Dist. 2009).

         In Illinois when making a determination of whether there is

   such a unity of interest so that piercing the corporate veil in

   order to impose jurisdiction over a parent, there must be some

                                                - 6 -
Case 0:19-cv-61509-WPD
     Case: 1:15-cv-02980 Document #:
                                  1 78
                                     Entered
                                       Filed: 08/04/16
                                              on FLSD Page
                                                       Docket
                                                            7 06/17/2019
                                                              of 10 PageIDPage
                                                                          #:1053
                                                                               92 of 95



   showing of fraud or injustice in the event the corporate veil is

   not    pierced.      Here    the        Plaintiffs     have       not    shown       any   such

   evidence.      There is no evidence before the Court, for example,

   that    HCL   is   insolvent       or    that    it    is    in    any    way    unable       to

   litigate the case with the Plaintiffs.                      Further, Plaintiffs have

   produced no evidence to counter facts set forth in the affidavit

   concerning the separate corporate existence.                        In short, there is

   nothing before the Court other than unsubstantiated allegations

   that HCL is the alter ego of CTH.                     This is insufficient.                Id.,

   Old Orchard Ltd. V. Harry Rosen, Inc.                       Accordingly, the Motion

   to Dismiss for lack of jurisdiction is granted.

            C.   The Motion to Dismiss Pursuant to Rule 12(B)(6)

          All Defendants, including HCL, have moved to dismiss both

   the TCPA and the ATDA counts for failure to state a cause of

   action under each statute.                Since the Court has dismissed the

   Individual     Defendants       and      CTH    for   lack    of    jurisdiction,            the

   Motion is moot as to those Defendants and is dismissed as such.

   Since   HCL   did   not     move    to    dismiss      on    the    basis       of    lack    of

   jurisdiction, the Motion is ripe for decision relating to that

   Defendant.          As    HCL      states,       “[t]o       satisfy       the       pleading

   requirements of FED. R. CIV. P. 8(a), a complaint must contain

   sufficient factual matter, accepted as true, to state a claim to

   relief that is plausible on its fact.”                       Bell Atlantic Corp. v.

   Twombly, 550 U.S. 544, 570 (2007).

                                              - 7 -
Case 0:19-cv-61509-WPD
     Case: 1:15-cv-02980 Document #:
                                  1 78
                                     Entered
                                       Filed: 08/04/16
                                              on FLSD Page
                                                       Docket
                                                            8 06/17/2019
                                                              of 10 PageIDPage
                                                                          #:1054
                                                                               93 of 95



                                        1.   The TCPA

          HCL argues that to establish a claim under the TCPA, a

   plaintiff must allege:              (1) that a call was made; (2) using an

   ATDS or artificial or prerecorded voice; (3) the number called

   was assigned to cellular telephone service; and (4) the call was

   not made with the prior express consent of the recipient.                             It

   then   argues    that    the    Plaintiffs        failed    to   allege     sufficient

   facts to state such a claim.                 HCL’s reasoning is that Bakov

   received three calls on his cell phone but only answered one of

   them and that Herrera received a garbled call which she returned

   the next day, via the telephone number left by the caller.                           HCL

   argues that she cannot therefore identify the equipment used to

   make   the    call.      HCL    also      takes    issue     with    what    level    of

   authority Plaintiffs are relying on in asserting liability to

   HCL.

          In    response,    the       Plaintiffs      argue     that    under     notice

   pleading what they have alleged is sufficient to state a claim

   under the TCPA.         With respect to Bakov, one call is sufficient

   to state a claim under the TCPA, and it is not necessary to a

   violation of the Act that the call had to be answered.                        Toney v.

   Quality Resources, Inc., 75 F.Supp.3d 727 (N.E. Ill. Dec. 1,

   2014).      With respect to Herrera, all that must be pled is that

   facts that “give context to [her] belief that defendant used

   prohibited      equipment      as    part    of    its     advertising      campaign.”

                                             - 8 -
Case 0:19-cv-61509-WPD
     Case: 1:15-cv-02980 Document #:
                                  1 78
                                     Entered
                                       Filed: 08/04/16
                                              on FLSD Page
                                                       Docket
                                                            9 06/17/2019
                                                              of 10 PageIDPage
                                                                          #:1055
                                                                               94 of 95



   Salem v. Lifewatch, Inc., 2014 WL 496094, (N.D, Ill., Sept. 22,

   2014).         The Court finds that the Plaintiffs have the better

   argument.       All that is necessary at the pleading stage is to

   allege sufficient facts to alert the defendant of what the claim

   consists and that the claim has the appearance of plausibility.

   Plaintiffs certainly have done that.                 They allege they received

   unsolicited       phone      calls    on     their    cell    phones     that    were

   prerecorded.       That is all that is necessary.                 They, of course,

   must come forward with sufficient facts at the summary judgment

   stage    to    fill    out   their    claims,       but   that    will   come   after

   discovery.       With respect to authority, the Complaint clearly

   alleges that HCL authorized the offending telephone calls and

   that    they    were    made   for     its    benefit.       Chapman     v.   Wagener

   Equities, Inc., 2014 WL 540250 (N.D. Ill., Feb. 11, 2014).                        The

   Motion to Dismiss the TCPA count is denied.

                                  2.     The ATDA Claim

          HCL makes the same arguments in seeking to have the ATDA

   claim dismissed that it made in seeking to dismiss the TCPA

   claim.     For the same reasons, the Court is denying the Motion.

   Accordingly, the Motion to Dismiss the ATDA count is denied.

                                   III.       CONCLUSION

           For the reasons stated herein, the Motions to Dismiss the

   Individual      Defendants      and    CTH    for    lack    of   jurisdiction    are



                                              - 9 -
Case Case:
     0:19-cv-61509-WPD
           1:15-cv-02980 Document
                         Document#:1 78
                                      Entered
                                        Filed: 08/04/16
                                                on FLSDPage
                                                        Docket
                                                            1006/17/2019
                                                               of 10 PageIDPage
                                                                            #:1056
                                                                                95 of 95



   granted.      The Motion to Dismiss the TCPA claim and the ATDA

   claim is denied.

   IT IS SO ORDERED.




                                               Harry D. Leinenweber, Judge
                                               United States District Court

   Dated: August 4, 2016




                                        - 10 -
